ICJ_105_UseOfForce_SCG_BEL_2004-12-15_JUD_01_PO_06_FR.txt. OPINION INDIVIDUELLE DE M. LE JUGE KRECA

[Traduction]

I.

IL.

2.

TABLE DES MATIÈRES

371

Paragraphes

. LOCUS STANDI DE LA SERBIE-ET-MONTENEGRO
1.

Le rapport entre locus standi et compétence ratione perso-
nae

La qualité de Membre de l'Organisation des Nations Unies de
la Serbie-et-Monténégro et son locus standi

a) Conclusions de la Cour consistant à éluder le problème

b) La présomption judiciaire

c) Saisine effective et saisine valide

d) Obiter dictum contenant des éléments ou des indices d’une
position sur le fond

Les conséquences juridiques de l’admission de la RFY à
l'Organisation des Nations Unies

LES RAISONS INVOQUÉES PAR LES DÉFENDEURS EN FAVEUR D'UN REJET
IN LIMINE LITIS DE LA REQUÊTE

1.
2.

4,

Le désistement implicite est une contradictio in adjecto
Concordance des exposés des Parties sur les faits et obligation
pour la Cour d’examiner ex officio sa compétence

a) L’aspect logique juridique

b) L’aspect normatif

c) Le principe de compétence de la compétence

La convergence de vues entre les Parties en matière de com-
pétence a des effets sur le différend

a) L'existence d’un différend sur la compétence comme
condition préalable à la poursuite de l’examen des excep-
tions préliminaires

b) La convergence de vues des Parties sur la question de
la compétence et la disparition alléguée du différend au
fond

L'intérêt juridique du demandeur en l’instance

LA QUESTION DE LA COMPOSITION DE LA COUR

53-55
56-63

64-66
67-75

96
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 372

Je souscris au présent arrêt dans son ensemble; je tiens toutefois à pré-
ciser ma position non seulement sur certains points de la décision aux-
quels j’adhère parfaitement, maïs aussi quant à quelques réserves que
jéprouve sur les motifs et les conclusions finales.

En raison, d’une part, de la grande similitude voire, sur plus d’un
point, de l’identité des arguments présentés par les Etats défendeurs et,
d’autre part, du fait que le temps a manqué pour traiter ces affaires
comme il aurait fallu, mon opinion a été rédigée de manière à s’appliquer,
mutatis mutandis, aux huit affaires à la fois.

x * +

I. Locus STANDI DE LA SERBIE-ET-MONTENEGRO

1. Le rapport entre locus standi et compétence ratione personae

1. Dans son acception originelle !, l’expression latine «locus standi in
judicio » désigne le droit d’une personne d’ester en justice ou d’agir dans
une instance (Jowitt’s Dictionary of English Law, 2° éd., vol. 2, p. 1115),
ou, pour ce qui est de la Cour internationale de Justice, le droit d’une
personne, au sens large de ce terme, d’ester devant ladite Cour ou de
comparaître dans une instance dont la Cour est saisie.

La Cour internationale de Justice n’étant pas une cour totalement
ouverte, le droit d’ester devant elle est limité à deux égards. Tout d’abord,
ce droit est réservé aux seuls Etats (paragraphe 1 de l’article 34 du Sta-
tut), ce qui signifie qu’aucune autre personne morale ou physique ne peut
en bénéficier. Ensuite, ce droit n’est reconnu qu’aux seuls Etats parties au
Statut de la Cour (les Etats Membres de l'Organisation des Nations
Unies le sont de plein droit), et 4 ceux qui remplissent les conditions pré-
vues au paragraphe 2 de l’article 35 du Statut. Les Etats non parties au
Statut peuvent être admis à ester s’ils acceptent la compétence générale de
la Cour, conformément aux dispositions de la résolution 9 (1946) du
Conseil de sécurité.

Sur le fond, le droit d’ester devant la Cour est un privilège personnel
(privilegia favorabile) de l'Etat qui, en acceptant le Statut de la Cour, la
reconnait en tant qu’organe judiciaire doté de la faculté de «dire le droit»
(jus dicere). Le droit d’ester est la contrepartie de l’obligation (ou privi-
legia odiosa) faite aux Etats de satisfaire aux conditions prescrites.

1 Même dans la jurisprudence de la Cour, cette expression a parfois un caractère
descriptif. Il en est ainsi, par exemple, dans l’affaire de la Barcelona Traction, Light and
Power, Limited, où la Cour l’a employée non pas pour désigner le droit de la Belgique à
ester devant elle mais pour qualifier un intérêt juridique, en l’espèce celui «d’un gou-
vernement pour protéger les intérêts d’actionnaires en tant que tels» (exceptions prélimi-
naires, arrêt, C.J. Recueil 1964, p. 45). Cela étant, dans les affaires du Sud-Ouest afri-
cain, la Cour a, au contraire, établi une nette distinction entre «l’aptitude ... à se présenter
devant la Cour», à savoir le locus standi, et «la qualité des demandeurs en la phase … de
la procédure» (Sud-Ouest africain, deuxième phase, C.J. Recueil 1966, p. 18, par. 4).

97
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 373

Cela étant, avoir qualité pour ester devant la Cour (locus standi) ne
signifie pas que la compétence de la Cour soit établie. Il s’agit, de par sa
nature, d’une condition préliminaire ou d’une présomption de compé-
tence de la Cour. Aussi convient-il de dire que la Cour a, d’une part, une
compétence générale et, d’autre part, une compétence spéciale. Dès lors
qu’il a qualité pour ester devant elle, un Etat reconnaît automatiquement
la compétence générale de la Cour.

Par ailleurs, pour qu’il soit possible de parler de compétence spéciale
ou de compétence in casu, il faut qu’existe, outre la qualité pour ester
devant la Cour, une base de compétence particulière. C’est sur ces fon-
dements que les Etats soumettent à la Cour, pour règlement, un différend
ou une catégorie de différends.

En d’autres termes, la Cour étant non pas uniquement une cour de jus-
tice dont la compétence est par nature facultative, mais en même temps
une juridiction qui n’est que partiellement ouverte, il faut de la part des
Etats un double consentement pour qu’elle puisse établir sa compétence
in casu. Les Etats doivent:

x

1) consentir à reconnaître la Cour en tant «qu’organe institué pour
«dire le droit»» (Détroit de Corfou, C.IJ. Recueil 1948, p. 39,
opinion dissidente de M. Daxner). Ce consentement s’exprime indi-
rectement par le fait de devenir Membre de l’Organisation des Nations
Unies, ou directement, s’il s’agit d’un Etat non Membre, par le fait
que ce dernier adhère au Statut de la Cour ou accepte, à titre de
condition préliminaire, sa compétence générale conformément aux
dispositions de la résolution 9 (1946) du Conseil de sécurité; et

ii) consentir à reconnaître que la Cour a compétence pour connaître du
différend ou de la catégorie de différends en cause. Ce consentement
s’exprime sur les bases juridictionnelles pertinentes énoncées à l’ar-
ticle 36 du Statut et c’est une condition de fond, mais relative?.

2. Les notions de locus standi et de «compétence ratione personae» ne
peuvent pas, en dépit de certaines ressemblances extrinsèques, être consi-
dérées comme synonymes.

Leur dénominateur commun est d’être des conditions processuelles
dont dépend la validité de l’instance introduite devant la Cour, en ce qui

2 Comme l’a indiqué la Cour, «la saisine de la Cour par voie de requête, dans le système
du Statut, n’est pas ouverte de plein droit à tout Etat partie au Statut, elle n’est ouverte
que dans la mesure définie par les déclarations applicables» (Nottebohm, exceptions pré-
liminaires, arrêt, C.J. Recueil 1953, p. 122). Il convient également de noter que, dans
l'affaire relative à la Licéité de l'emploi de la force, la Cour a dit que:

«[cJonsidérant qu’en vertu de son Statut la Cour n’a pas automatiquement compé-
tence pour connaître des différends juridiques entre les Etats parties audit Statut ou
entre les autres Etats qui ont été admis à ester devant elle ... que la Cour ne peut donc
exercer sa compétence à l’égard d’Etats parties à un différend que si ces derniers ont
non seulement accès à la Cour, mais ont en outre accepté sa compétence, soit d’une
manière générale, soit pour le différend particulier dont il s’agit» (mesures conserva-
toires, C.J. Recueil 1999 (I), p. 132, par. 20; les italiques sont de moi).

98
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 374

concerne tant la procédure incidente que le fond, et aussi le fait que le
différend est tranché par la Cour. La similitude s’arrête là car, pour le
reste, les deux notions divergent.

Leur différence est tout d’abord conceptuelle. En effet, le locus standi
est une condition qui intéresse les parties, tandis que la «compétence
ratione personae» — en tant qu’élément de la compétence de la Cour —
intéresse la Cour elle-même. De plus, la question du locus standi ayant un
caractère préalable, c’est une question pré-préliminaire et elle «doilt] être
examinée préalablement à toute question de compétence» (Cameroun
septentrional, C.I.J. Recueil 1963, p. 105, opinion individuelle de sir
Gerald Fitzmaurice; les italiques sont dans l’original); la question de la
compétence ratione personae, quant a elle, est une question de compé-
tence ou de compétence spéciale de la Cour stricto sensu. Enfin, il ne
peut, en principe, être remédié à l’absence de qualité pour ester en cours
d’instance, alors que le défaut de compétence ratione personae peut être
surmonté, les parties ayant la possibilité de conférer compétence à la
Cour ou de parfaire ladite compétence lors de l’instance (par exemple, en
exprimant leur accord ou par la voie du forum prorogatum). Cette diffé-
rence tient au fait que la compétence est soumise au droit en vigueur
entre les parties, alors que la qualité pour ester est régie par des disposi-
tions objectives du Statut ayant un caractère institutionnel.

L'identité apparente de ces deux notions semble donc tenir pour l’essen-
tiel à une assimilation tacite entre le contact processuel qui lie la Cour et
les parties à un différend, d’une part, et le rapport litigieux, d’autre part.
Dès lors qu’il n’existe pas de procédure préliminaire distincte permettant
d'établir l’existence de conditions processuelles à la validité de la procé-
dure (mise à part l’intervention administrative du Greffe lorsqu'une
requête est introduite par un sujet autre qu’un Etat), l’existence desdites
conditions processuelles est établie au cours même de la procédure dont
la validité dépend précisément de leur existence. Cela se passe le plus sou-
vent lors de la procédure d’examen d’exceptions préliminaires, ce qui
explique que les rares affaires de locus standi soient assimilées à des af-
faires de compétence ratione personae.

2. La qualité de Membre de l'Organisation des Nations Unies de la
Serbie-et-Monténégro et son locus standi

3. La question du locus standi de la Serbie-et-Monténégro est, en la
présente affaire, très étroitement et même intrinsèquement liée à sa qua-
lité de Membre de l'Organisation des Nations Unies, car la Serbie-et-
Monténégro ne saurait être considérée comme étant partie au Statut de la
Cour sauf à être Membre de l’Organisation, et, en outre, parce que les
dispositions du paragraphe 2 de l’article 35 du Statut de la Cour ne sau-
raient lui conférer ce locus standi.

4, Normalement, les conséquences juridiques de l’admission d’un Etat

99
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 375

à l'Organisation des Nations Unies en tant que Membre sont claires et
n’appellent aucune précision particulière. L’admission confère à cet Etat
les droits et obligations stipulés dans la Charte des Nations Unies, parmi
lesquels la qualité de partie au Statut de la Cour revêt un intérêt particu-
lier aux fins qui nous occupent. Cela étant, les circonstances de l’espèce
peuvent difficilement être qualifiées de «normales». En effet, si le défen-
deur, la Serbie-et-Monténégro, a été admis en tant que Membre de
l'Organisation des Nations Unies dans le respect de la procédure prévue
à cet effet, son admission a eu lieu sans que son statut vis-a-vis de l’Orga-
nisation ait été au préalable établi de façon explicite, ni par les organes
politiques de l’Organisation ni par la Cour.

5. La résolution 47/1 de l’Assemblée générale des Nations Unies n’est
pas claire quant au fond et est même contradictoire en soi. L’ayant exa-
minée au fond dans l’affaire relative à I’ Application de la convention pour
la prévention et la répression du crime de génocide ( Bosnie-Herzégovine
c. Serbie et Monténégro) (ci-aprés dénommée « Convention sur le géno-
cide»), la Cour a estimé que «la solution adoptée ne laiss[ait] pas de sus-
citer des difficultés juridiques» (mesures conservatoires, ordonnance du
8 avril 1993, C.J. Recueil 1993, p. 14, par. 18). Par la suite, la pratique
des organes des Nations Unies, «caractérisée par le pragmatisme et la
souplesse plutôt que par un strict respect des procédures» prescrites par
la Charte (contribution de Christian Tams au sujet de l’article 6, par. 25,
in B. Simma, dir. publ., The Charter of the United Nations, A Commen-
tary, 2° éd., vol. I, 2002, p. 213-214), n’a, en outre, fait que compliquer la
situation. En 1993, M™* le professeur Rosalyn Higgins écrivait que «file
résultat a[vait] été anormal à l’extrême» (R. Higgins, «The New United
Nations and Former Yugoslavia», International Affairs, vol. 69, n° 3,
juillet 1993, p. 479). Il est dès lors permis de conclure que, jusqu’à son
admission en tant que Membre de l'Organisation des Nations Unies le
1% novembre 2000, les organes politiques des Nations Unies n’avaient
pas défini le statut de la Serbie-et-Monténégro au sein de l'Organisation
de façon claire et dépourvue d’équivoque.

6. Depuis 1993, la Cour a été confrontée à plusieurs reprises à la ques-
tion de la qualité de Membre de l’Organisation des Nations Unies de la
Serbie-et-Monténégro. Ses conclusions en la matière peuvent en gros être
classées en deux catégories: d’une part, celles qui, sur un plan formel,
extrinsèque, pourraient être qualifiées de «conclusions consistant à éluder
le problème» et, d’autre part, des obiter dicta qui apportent des éléments
de réponse sur le fond.

a) Conclusions de la Cour consistant à éluder le problème

7. Dans son ordonnance du 2 juin 1999, la Cour a dit qu’elle «n’a[vait]
pas à examiner cette question à l’effet de décider si elle p[ouvait] ou non
indiquer des mesures conservatoires dans le cas d’espéce» (C.J. Recueil
1999 (1), p. 136, par. 33). Il s’agit là d’une légère variante du texte par

100
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 376

lequel la Cour élude le problème «de savoir si la Yougoslavie est ou non
Membre de l'Organisation des Nations Unies et, à ce titre, partie au Sta-
tut de la Cour» (Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie
(Serbie et Monténégro) ), mesures conservatoires, ordonnance du 8 avril
1993, C.I.J. Recueil 1993, p. 14, par. 18). La Cour utilise la formule à
plusieurs reprises dans les affaires en lesquelles la Serbie-et-Monténégro
est partie devant elle. Correctement interprétée, indépendamment des
nuances propres à chaque cas d’espèce, la formule donne à penser que la
Cour se réservait le droit de prendre définitivement position lors d’une
phase ultérieure de l’instance.

La conclusion qui semble s’imposer est que, en statuant ainsi, la Cour
diffère sa réponse à la question «de savoir si la Yougoslavie est ou non
Membre de l'Organisation des Nations Unies et, à ce titre, partie au Sta-
tut de la Cour» (ibid. ). Dans les circonstances de l’espèce, on peut cepen-
dant s’interroger sur le sens intrinsèque de ce report de décision.

8. La Cour a été saisie par requéte introductive d’instance déposée au
Greffe le 29 avril 1999 par la République fédérale de Yougoslavie (ci-
aprés dénommée la «RFY»). Egalement saisie d’une demande en indica-
tion de mesures conservatoires, elle a mis en œuvre la procédure prévue à
cet effet. Etait-elle, au regard des dispositions pertinentes de son Statut, à
même d’être saisie? Pouvait-elle, par ailleurs, engager une procédure en
indication de mesures conservatoires si la République fédérale de You-
goslavie n’avait pas été Membre de l'Organisation des Nations Unies
pendant la période considérée, et que d’ailleurs la RFY n’avait, en tout
état de cause, pas accepté la compétence générale de la Cour aux condi-
tions prévues par la résolution 9 (1946) du Conseil de sécurité, confor-
mément aux dispositions du paragraphe 2 de l’article 35 du Statut de la
Cour?

La réponse à ces questions est manifestement négative. En effet, dès
lors qu’il s’agit d’une cour de justice dont l’accès est restreint, il est indis-
pensable que les Etats satisfassent à la condition préliminaire pertinente
— celle d’acquérir qualité pour agir — pour pouvoir saisir la Cour d’un
différend.

9. La Cour avait donc le choix entre plusieurs solutions puisque la
situation juridique de la Yougoslavie était en tout cas incertaine et que
cette incertitude était patente depuis 1993 (Application de la convention
pour la prévention et la répression du crime de génocide ( Bosnie-Herzé-
govine c. Yougoslavie (Serbie et Monténégro )), mesures conservatoires,
ordonnance du 8 avril 1993, p. 14, par. 18):

i) la Cour pouvait demander à l’Assemblée générale, en sa qualité
d’organe compétent de l'Organisation des Nations Unies, une inter-
prétation authentique de la résolution 47/1;

ii) elle pouvait formuler provisoirement sa propre réponse en deman-
dant, sur le fondement du paragraphe 2 de l’article 38 du Règlement
de la Cour, que la première pièce de procédure soit consacrée à cette

101
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 377

question, ou en mettant en œuvre une procédure préjudiciaire sur la
base des dispositions de l’article 48 du Statut;

iii) elle pouvait aussi poser à titre de présomption judiciaire que la You-
goslavie avait le droit d’ester devant la Cour.

La Cour a choisi de présumer que la Yougoslavie était Membre de
l'Organisation des Nations Unies et avait, à ce titre, qualité pour ester
devant elle (voir l’opinion dissidente de M. le juge Vereshchetin jointe à
l'arrêt rendu le 3 février 2003 en l’affaire de la Demande en revision de
l'arrêt du 11 juillet 1996 en l’affaire relative à l’ Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires ( Yougoslavie
c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003, p. 41, par. 4 (affaire
ci-après dénommée « Demande en revision»); voir aussi l'opinion indivi-
duelle de M. le juge Koroma, ibid., p. 36, par. 9).

b) La présomption judiciaire

10. La présomption judiciaire“, comme la présomption légale, consti-

3 Dans son ordonnance du 30 juin 1999, la Cour a noté que la Belgique avait demandé

«qu'il soit statué séparément, avant toute procédure sur le fond, sur les questions de
la compétence de la Cour et de la recevabilité de la requête en l’espèce» (Licéité de
l'emploi de la force ( Yougoslavie c. Belgique), C.I.J. Recueil 1999 (IT), p. 989).

«Le fait que les diverses dispositions régissant la compétence incidente figurent
dans le Statut … offre une base consensuelle générale, les Etats étant parties à la
Charte et au Statut, lesquels sont toujours partie intégrante du titre de compétence et
confèrent toujours des droits et obligations aux parties envers la Cour et ses activités.
Néanmoins, s’il apparaît évident que la Cour n’a absolument aucune compétence pour
connaître d’une affaire au fond, il s'ensuit mécaniquement qu'elle n’aura pas non plus
de compétence incidente.» (Shabtai Rosenne, The Law and Practice of the Interna-
tional Court, 1920-1996, vol. II, 1997, p. 598-599; les italiques sont de moi.)

4 Mieux connues que les présomptions judiciaires, les présomptions légales (praesump-
tio juris) sont trés fréquentes en droit international. Les juridictions internationales
recourent habituellement à la présomption de fait ou aux preuves circonstancielles (Détroit
de Corfou, fond, arrêt, C.J. Recueil 1949, p. 18). En ce qui concerne la présomption
légale dans la pratique de la Cour interaméricaine des droits de l’homme, il convient de se
reporter à l'ouvrage de T. Buergenthal, R. Norris et D. Shelton, Protecting Human Rights
in the Americas, Selected Problems, 2° éd., 1986, p. 130-132 et p. 139-144. Les exemples de
présomptions fondées sur les principes généraux du droit international sont extrêmement
nombreux dans la pratique des cours internationales, que la présomption soit utilisée de
manière positive comme présomption de bonne foi (voir, par exemple, Concessions Ma-
vrommatis à Jérusalem, arrêt n° 5, 1925, C.P.J.I. série À n° 5, p. 43) ou de manière néga-
tive, comme présomption d’abus de droit (Certains intérêts allemands en Haute-Silésie
polonaise, fond, arrêt n° 7, 1926, C.P.J.I. série A n° 7, p. 30; Zones franches de la Haute-
Savoie et du Pays de Gex (deuxième phase), 1930, C.P.J.I série A n° 24, p. 12; Détroit
de Corfou, fond, arrêt, 1949, C.I.J. Recueil 1949, p. 119, opinion dissidente de M. le juge
Eéer). Ces présomptions revétent une importance particulière dans le domaine de
linterprétation des traités étant donné que la fonction même d’une telle interprétation est
de déterminer «l'intention, ou ce que l’on peut raisonnablement présumer avoir été l’inten-
tion, des parties à un traité lors de sa conclusion» (Harvard Law School, Research in
International Law, Part III, Law of Treaties, art. 19, p. 940; les italiques sont de moi).

102
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 378

tue en droit international l’un des principaux types de présomption.
Elle consiste, pour une juridiction internationale, à considérer comme
avérés certains faits ou situations sans qu’ils aient été prouvés. Aussi ne
coincide-t-elle pas nécessairement avec le fait ou la situation en ques-
tion, ou n’en est pas le strict équivalent.

Lorsque l’on motive l’existence d’une présomption judiciaire, ce sont
les considérations d’ordre pratique qui sont au premier plan.

Le recours à la présomption judiciaire permet de se dispenser d’at-
tendre que soient connus de façon détaillée les faits et la situation
dont dépendent l’existence, la teneur ou l’extinction du droit susceptible
de nuire aux intéressés ou d’entraver le bon déroulement de l’instance.

Même si elle tend au maximum à établir la vérité et à la dire, la justice
en réalité préfère toujours élaborer des solutions utiles et adaptées aux
cas d’espéce au lieu de laisser, en tentant d’établir la vérité en tant que
telle, se perdre totalement ou partiellement des droits et obligations qui
existent.

11. Dans son rôle de présomption, la présomption judiciaire présente
certains traits caractéristiques qui la distinguent de la présomption légale
(praesumptio juris).

Il convient 4 cet égard de citer deux de ces traits qui sont importants.

En premier lieu, la présomption judiciaire est normalement une pré-
somption naturelle, factuelle (praesumptio facti vel homine) qui ne pro-
céde pas des régles particuliéres constituant le droit propre aux juridic-
tions internationales ou le droit qu’elles appliquent. C’est un élément
inhérent à la motivation juridique de la juridiction internationale quand
celle-ci interpréte et applique les régles de droit.

En second lieu, par opposition à la présomption légale qui peut être
irréfragable (praesumptio juris et de jure), la présomption judiciaire est
par définition, du fait de son caractére naturel et factuel, réfragable. Ce
caractére réfragable présente toutefois une particularité.

Faisant partie intégrante de la motivation de la juridiction internatio-
nale, la présomption judiciaire ne sera en effet pas réfragable au sens où
peut l’être la présomption légale. Elle peut en effet être écartée ou rem-
placée par la juridiction.

Dans le cadre de sa motivation juridique, la juridiction internationale a
la faculté d’écarter la présomption judiciaire ou de la remplacer par une
présomption d’une autre nature. Au sens strict, seules les conclusions et
décisions que la juridiction internationale fonde sur une présomption
judiciaire sont réfragables. Toutefois, elles perdent leur raison d’étre
lorsque la juridiction identifie la question litigieuse qui fait l’objet de la
présomption. Privées d’objet, elles disparaissent alors d’elles-mémes.
Cela étant, même dans cette hypothèse, la juridiction est tenue de ré-
futer, conformément à la procédure prévue, la conclusion ou décision
qu’elle avait fondée sur une présomption.

12. La compétence dite « prima facie» illustre bien ce que sont les pré-

103
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 379

somptions judiciaires. Cette expression associe de façon assez artificielle
un aspect modal {prima facie) et un objet (compétence). Dans ce contexte
particulier, l’aspect modal est également qualitatif, puisque «prima facie»,
dans la motivation juridique de la Cour, veut dire implicitement que ce
n’est «pas concluant» ou «pas définitif». Au sens purement grammatical,
l'expression «compétence prima facie» donne à penser qu’il existe une
compétence distincte, en quelque sorte une subdivision de la compétence
de la Cour. Un tel morcellement de la compétence est pourtant dénué de
fondement, tant au regard du Statut et du Règlement de la Cour que,
d’ailleurs, de la logique juridique. Il faudrait plutôt dire que l’on «cons-
tate prima facie la compétence». C'est-à-dire qu’en principe il s’agit d’une
affaire prima facie, d’une affaire établie par des preuves prima facie. C’est
sur ce fondement que la Cour se présume compétente, en réservant la
suite de la procédure pour se prononcer plus avant, notamment pour for-
muler sa conclusion.

13. Sur le fond, le fait pour la Cour d’éluder le problème est, compte
tenu des circonstances pertinentes de l’espèce, plus qu’un simple report de
décision et est aussi autre chose. Que la Cour élude le problème ne saurait
se ramener à un simple report, tout d’abord parce que le statut de la RFY
vis-à-vis de l'Organisation des Nations Unies et du Statut de la Cour inté-
resse la possibilité même de ce pays d’ester devant elle. Il est difficile
d’imaginer que la Cour, qui est gardienne de son Statut, se soit satisfaite
d’un «report» pour répondre à cette question cruciale. Le fait pour la
Cour d’éluder la question revêt deux aspects: le premier aspect, intrin-
sèque, de fond, se traduit par la présomption relative à la qualité de
Membre de l'Organisation des Nations Unies de la RFY; le second
aspect, extrinsèque, purement formel, se traduit par un simple report.

14, Présumer que la Yougoslavie était Membre de l’Organisation des
Nations Unies antérieurement au 1% novembre 2000 était le seul fonde-
ment possible de la saisine de la Cour.

Le droit pour une partie d’ester devant la Cour est le préalable indis-
pensable d’une saisine valide. La saisine n’est pas et ne saurait étre une
conséquence automatique de l’acte par lequel un Etat veut saisir la Cour
(dans cette seconde hypothèse, il serait plus approprié de parler de l’«acte
de saisine»; voir sir Gerald Fitzmaurice, The Law and Procedure of the
International Court of Justice, vol. II, 1986, p. 440, note de bas de
page 2). Si, ne serait-ce qu’aux fins de l’argumentation, certains adop-
taient le point de vue opposé, on ne voit pas pourquoi la Cour ne pour-
rait pas également étre saisie par des actes émanant d’autres personnes
— physiques ou morales — auxquelles le Statut refuse le droit d’ester
devant elle.

La saisine effective est donc la condition indispensable qui doit étre
remplie pour que la Cour puisse exercer les pouvoirs que son Statut lui
confére. La Cour se doit de les exercer

«lorsqu’elle a été régulièrement saisie et qu’il ne lui a pas été démon-
tré, sur une autre base, qu’elle est incompétente ou que la demande

104
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 380

est irrecevable» (Nottebohm, exception préliminaire, arrêt, C.I.J.
Recueil 1953, p. 122; les italiques sont de moi).

En réalité, la Cour ne serait pas à même d’examiner une demande si
elle n’est pas régulièrement saisie. Comme elle l’a noté:

«Lorsque la requête est déposée à un moment où le droit en
vigueur comporte la juridiction obligatoire de la Cour ... le dépôt de
la requête n’est que la condition pour que /a clause de juridiction
obligatoire produise effet à l'égard de la demande qui fait l’objet de
la requête. Cette condition remplie, la Cour doit connaître de la
demande; elle a compétence pour en examiner tous les aspects, qu’ils
touchent à la compétence, à la recevabilité ou au fond.» (bid,
p. 123; les italiques sont de moi.)

15. Etant par définition réfragables, les présomptions judiciaires
peuvent faire l’objet de vérifications. En principe, lorsqu'elles portent
sur le locus standi des parties, la Cour les vérifie d’office ou à la demande
d’une partie.

Il convient de souligner que, en la (les) présente(s) affaire(s), les excep-
tions préliminaires formulées par l’ensemble des Etats défendeurs quant à
la compétence de la Cour ratione personae revêtent un caractère particu-
lier. Bien qu’étant présentées comme des exceptions à la compétence
ratione personae de la Cour, elles visent en réalité à contester la validité
de sa saisine. En outre, dans leurs conclusions finales, quatre Etats défen-
deurs (à savoir le Portugal, l’Allemagne, les Pays-Bas et l’Italie) ont prié
la Cour, en des termes similaires, de dire et juger que la «la RFY n’a[vait]
pas qualité pour agir devant [elle]». En d’autres termes, ils mettaient en
doute l’existence même de l’«affaire» devant la Cour.

c) Saisine effective et saisine valide

16. Il faut, semble-t-il, opérer une distinction entre la «saisine effec-
tive» de la Cour et une «saisine valide».

En principe, la première est fondée sur une appréciation prima facie du
droit d’une partie ou des parties d’ester devant la Cour.

L’appréciation prima facie de ce droit semble être moins rigoureuse
que l’appréciation de la base de compétence, du fait surtout que la quasi-
totalité des Etats sont aujourd’hui Membres de l'Organisation des Nations
Unies. On constate donc, dans la pratique de la Cour, que l’observation
des conditions prévues aux paragraphes 1, 2 et 3 de l’article 38 et aux
paragraphes 1 et 2 de l’article 39 du Règlement de la Cour autorise sa
saisine effective.

En l’absence de procédure distincte permettant de vérifier, avant qu’une
instance soit véritablement engagée, que celle-ci répond aux conditions de
validité prescrites, y compris pour ce qui a trait au locus standi, la saisine

105
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 381

effective constitue une démarche procédurale indispensable, qui permet
notamment à la Cour d'établir la validité de sa saisine.

En revanche, pour que la saisine de la Cour soit valide en ce qui
concerne le locus standi, la Cour doit avoir dûment établi que les parties
a un différend ont satisfait 4 la condition préalable leur permettant
d’ester devant elle, c’est-à-dire qu’elles ont reconnu en bonne et due
forme la compétence générale de la Cour (parce qu’elles sont parties à
son Statut ou qu’elles ont fait une déclaration conforme aux prescriptions
de la résolution 9 (1946) du Conseil de sécurité). C’est 4 ce moment précis
que les parties 4 un différend deviennent parties au différend porté
devant la Cour.

A cet égard, le rapport entre saisine effective et saisine valide pourrait
être comparé au rapport entre la «compétence dite prima facie» et la
«compétence considérée comme établie de fagon concluante».

Dès lors, si l'expression «saisine effective» ou «saisine régulière» est
employée pour désigner la validité de la saisine de la Cour, elle doit être
interprétée comme se rattachant au seul aspect formel de cette validité et
non à son aspect de fond.

d) Obiter dictum contenant des éléments ou des indices d’une position
sur le fond

17. Dans l’affaire de la Demande en revision, la Cour, examinant la
résolution 55/12 de l’Assemblée générale en date du 1% novembre 2000,
souligne notamment que ladite résolution

«ne peut avoir rétroactivement modifié la situation sui generis dans
laquelle se trouvait la RFY vis-à-vis de Organisation des Nations
Unies pendant la période 1992-2000, ni sa situation à l’égard du Sta-
tut de la Cour et de la convention sur le génocide. En outre, la lettre
du conseiller juridique de l'Organisation des Nations Unies en date
du 8 décembre 2000 ne peut avoir modifié le statut de la RFY à
l'égard des traités.» (Arrêt, C.I.J. Recueil 2003, p. 31, par. 71.)

On souscrit sans peine à l’idée qu’en principe les résolutions de l’Assem-
blée générale, dont celle qui est citée ci-dessus, n’ont pas d’effet rétroactif.
Mais dans le cas présent, cette constatation de la Cour n’est guère utile.
En effet, l’objet sur lequel porte l’absence d’effet rétroactif de la résolution
55/12 de l’Assemblée générale dans le passage cité plus haut — à savoir
«la situation sui generis dans laquelle se trouvait la RFY vis-à-vis de
l'Organisation des Nations Unies pendant la période 1992-2000» — est
manifestement confus et imprécis. Dans ce passage, l’expression «sui
generis» qualifie le substantif «situation», dont le sens, dans ce contexte
particulier, est extrêmement abscons et technique. Le terme est-il utilisé
comme un synonyme de l’expression «qualité de Membre» ou de la for-
mule «droits et obligations attachés à la qualité de Membre» ou rem-
place-t-il cette expression ou cette formule, ou bien encore vise-t-il à expri-
mer le lien concret entre le demandeur et l'Organisation”? S’il s’agit de la

106
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 382

qualité de Membre «sui generis», il est difficile de saisir quels sont, dans
labstrait, les éléments de la qualité de Membre ou, au cas particulier,
les éléments de la qualité de Membre présumée de la République fédérale
de Yougoslavie, qui autoriseraient à parler en l’occurrence de qualité de
Membre «sui generis». C’est-à-dire qu’il convient d’observer qu’il n’est
fait aucune mention, dans la Charte des Nations Unies, d’une qualité de
Membre «sui generis», qui serait manifestement une sorte d’amalgame
entre la qualité de «Membre» et celle de «non-membre». L’emploi de tels
termes vise plutôt à conceptualiser une notion inexistante qu’à exprimer
de façon juste une réalité juridique véritable — à plus forte raison, à défaut
d'éléments qui, a limine ou à titre d’exemple, illustreraient la «qualité de
Membre» ou celle de «non-membre» au sein de l’organisation mondiale.

Cependant, il est vrai que, au paragraphe 70 de l’arrêt rendu le 3 février
2003 en l'affaire de la Demande en revision, il est dit que:

«La résolution 47/1 ne portait notamment pas atteinte au droit de
la RFY d’ester devant la Cour ... dans les conditions fixées par le
Statut. Elle ne touchait pas davantage a la situation de la RFY au
regard de la convention sur le génocide.» (C.I. J. Recueil 2003, p. 31,
par. 70.)

On se trouve ici devant une affirmation plutôt que devant un raisonne-
ment juridique 4 proprement parler. Plus précisément, compte tenu de la
controverse relative au statut du demandeur à l’égard de l'Organisation
des Nations Unies, on ne voit pas bien ce qui fonde le «droit de la RFY
d’ester devant la Cour» (ibid. ). Ce droit procède-t-il de sa qualité d'Etat
Membre de l'Organisation des Nations Unies, qui lui confère ipso facto
la qualité de partie au Statut de la Cour, ou répond-il aux conditions
prescrites au paragraphe 2 de l’article 35 du Statut de la Cour et dans la
résolution 9 (1946) du Conseil de sécurité ?

18. On comprend mal ce qui a amené la Cour à prononcer son obiter
dictum sur la «situation sui generis» de la RFY vis-à-vis des Nations
Unies dans son arrêt en l'affaire de la Demande en revision. Dans cette
affaire, la Cour devait dire si l’admission de la RFY à l’Organisation des
Nations Unies constituait en tant que telle un «fait nouveau» au sens de
Particle 61 du Statut. La Cour a elle-même souligné ce qui suit:

«fla RFY] fonde en réalité sa requête en revision sur les consé-
quences juridiques qu’elle entend tirer de faits postérieurs à l’arrêt
dont la revision est demandée. Ces conséquences, à les supposer éta-
blies, ne sauraient être regardées comme des faits au sens de l'ar-
ticle 61. L’argumentation de la RFY ne peut par suite être
retenue.» (Demande en revision de l'arrêt du 11 juillet 1996 en
l'affaire relative à Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie-Herzégovine c. You-
goslavie), exceptions préliminaires ( Yougoslavie c. Bosnie-Herzégo-
vine}, arrêt, C.I.J. Recueil 2003, p. 30, par. 69; les italiques sont de
moi.)

107
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 383

Il est frappant de constater que la Cour a formulé cet obiter après avoir,
pendant près de dix ans, «éludé» la question de la qualité de Membre de
la RFY au sein de l'Organisation des Nations Unies alors même que cette
question revêtait depuis le début une importance fondamentale pour la
compétence de la Cour dans tous les différends portés devant elle aux-
quels la RFY est partie. Le fait restant présent à l’esprit, la Cour pouvait
difficilement formuler la moindre objection, dans l’une ou l’autre des pro-
cédures introduites successivement devant elle tout au long de cette
période, quant à l’obligation pour elle de se prononcer expressément, à
titre provisoire, sur la question aux fins des procédures en cours. Toute-
fois, la Cour n’a rien fait de tel jusqu'à l'admission de la RFY à l'Orga-
nisation des Nations Unies, qui a résolu définitivement la question. Voilà
qui est en soi surprenant.

19. Objectivement, l’insistance sur la situation sui generis de la Serbie-
et-Monténégro à l’égard de l'Organisation des Nations Unies pendant la
période allant de 1992 à 2000, telle qu’elle est envisagée au paragraphe 70
de l’arrêt en l’affaire de la Demande en revision, revient dans les circon-
stances actuelles à une tentative de revision de la décision prise par les
organes politiques principaux de l'Organisation des Nations Unies. En
termes juridiques, cela revient à créer une fictio legis.

20. Qualifier le statut du demandeur à l’égard de l'Organisation des
Nations Unies par des formules telles que «qualité de Membre sui gene-
ris» et «participation de fait», etc., n’a aucun sens juridique dans l’op-
tique de la Charte. La Charte des Nations Unies ne reconnaît pas pa-
reilles formes d’«appartenance» et de «non-appartenance» ni les formes
hybrides d’appartenance. L'emploi de ces expressions vise plutôt —
par analogie avec la qualité de Membre telle qu’elle est définie dans la
Charte — à doter de façon abstraite et hypothétique un non-membre
du statut d’observateur reposant sur le paragraphe 6 de l’article 2
et le paragraphe 2 de l’article 35 de la Charte, ou à lui conférer le
statut d’entité non étatique qui est celui des mouvements de libération
nationale, ou encore le statut d’observateur conféré à des organisations
régionales et des groupes d’Etats en vertu du paragraphe 1 de l’article 52
de la Charte des Nations Unies. Qualitativement, la formule «qualité de
Membre sui generis» ou «participation de fait» signifierait en réalité
que les droits dont la qualité de Membre est assortie sont restreints ou
bien viserait les privilèges accordés à certains non-membres.

Il est difficile de concilier une telle interprétation avec les dispositions
de la Charte des Nations Unies qui régissent les droits et obligations liés
à la qualité de Membre, ou avec le principe fondamental de l’égalité sou-
veraine des Etats consacré par le paragraphe 1 de l’article 2 de la Charte.

Les dispositions de la Charte, en ce qui concerne le lien entre l’Orga-
nisation et les Etats, ont été formulées suivant la dichotomie opposant les
Etats Membres et les Etats non membres. Il n’existe pas de fertium quid.
Le chapitre IT de la Charte des Nations Unies («Membres») n’établit de
distinction qu'entre les Membres originels des Nations Unies et les

108
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 384

Membres admis à l'Organisation par la suite, mais cette distinction
n’emporte aucune conséquence de fond du point de vue des droits et de-
voirs liés à la qualité de Membre et ne présente qu’un intérêt historique.

L’article 2 de la Charte des Nations Unies, qui énonce les principes sur
lesquels est fondée l'Organisation et selon lesquels doivent agir ses
Membres, dispose en son premier paragraphe que «[IJ’ Organisation est
fondée sur le principe de l’égalité souveraine de tous ses Membres».

Le principe ainsi énoncé au paragraphe 1 de l’article 2 de la Charte
constitue ratione materiae une application étroite du «concept juridique
fondamental de la souveraineté des Etats en droit international coutu-
mier» (Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’ Amérique), fond, arrêt, C.J. Recueil 1986,
p. 111, par. 212; ci-après I’« affaire Nicaragua») et il est doté d’une force
juridique égale à celle du principe exprimé au paragraphe 2 du même
article, que la Cour a déclaré être «non seulement un principe de droit
international coutumier, maïs encore un principe fondamental ou essen-
tiel de ce droit» (ibid., p. 100, par. 190).

Le principe de l'égalité souveraine des Etats en tant que principe
universel relevant du corpus juris cogentis s’applique, dans le cadre de
la Charte des Nations Unies, sur deux plans:

i) dans les relations entre les Etats Membres, à l’exception des membres
permanents du Conseil de sécurité, en tant que principe de l’égalité
des droits et des obligations liés 4 la qualité de Membre, et

ii) dans les relations entre les Etats non membres et l’Organisation, en
tant que principe de l’égalité des droits et des obligations des non-
membres devant les organes appropriés de l'Organisation ainsi qu’il
est indiqué au paragraphe 2 de l’article 35 de la Charte.

En d’autres termes, le caractère impératif du principe de l’égalité souve-
raine des Etats exclut que l’ensemble des droits et obligations d’un
Membre soit réduit par rapport à l’ensemble des droits et obligations
d’un Etat Membre selon la Charte; il exclut tout autant l’élargissement des
droits et obligations d’un Etat non membre au-delà de ce que prévoit
la Charte pour cette catégorie d’Etats.

La suspension, fondée sur l’article 5 de la Charte, de l’exercice par un
Etat Membre de certains droits liés à la qualité de Membre soulève une
autre question. La suspension fondée sur l’article 5 des droits et privilèges
liés à la qualité de Membre ne porte pas atteinte au principe de légalité
de ces droits et privilèges puisque ladite suspension ne modifie ni la base
juridique de la qualité de Membre ni les droits et privilèges qui y sont liés,
son seul effet étant de restreindre l’exercice de ces derniers tant qu’elle
n’est pas levée. Toutefois, la suspension des droits liés à la qualité de
Membre peut, dans certaines circonstances, conduire à une violation du
principe fondamental de l’égalité des Etats Membres dans une procédure
devant la Cour (par exemple, si un Membre suspendu se trouve empêché
de prendre part aux travaux d’organes de l'Organisation, ou aux procé-

109
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 385

dures établies par eux, dont des conclusions ou déclarations sont utilisées
comme éléments de preuve devant la Cour).

La disparition d’un Etat Membre comme sujet de droit international
conduit ipso facto à la suppression de sa qualité de Membre au sein de
l'Organisation des Nations Unies. Puisque les droits et obligations liés à
cette qualité constituent un effet important de l’appartenance à l’Organi-
sation, la disparition d’un Etat équivaut à la cessation de tous ses droits
et obligations liés à la qualité de Membre. (Echappent à cette règle les
droits et obligations consacrés par la Charte qui ont un caractère erga
omnes ou un caractère impératif et qui, considérés sous l’angle juridique,
ne sont pas des droits et obligations liés à la qualité de Membre.)

21. La Cour a recouru à la présomption judiciaire comme il le fallait
dans la procédure en indication de mesures conservatoires.

Pour conclure que «les déclarations faites par les Parties conformé-
ment au paragraphe 2 de l’article 36 du Statut ne constituent pas une
base sur laquelle la compétence [pourrait être fondée]», la Cour s’est
appuyée en effet sur la limitation ratione temporis figurant dans la décla-
ration par laquelle la Yougoslavie a reconnu la compétence obligatoire
de la Cour (Licéité de l'emploi de la force ( Yougoslavie c. Belgique),
mesures conservatoires, ordonnance du 2 juin 1999, C.IJ. Recueil
1999 (I), p. 135, par. 30). Par conséquent, la Cour a remis en cause, non
pas en tant que telle, la validité de la déclaration par laquelle la Yougo-
slavie a reconnu la juridiction obligatoire de la Cour conformément au
paragraphe 2 de l’article 36 du Statut, mais les modalités temporelles
de son application compte tenu de la condition de réciprocité.

Le juge Kooijmans avait sans doute raison d’écrire:

«Comment la Cour peut-elle dire qu’il n’y a pas lieu d’examiner la
question de la validité de la déclaration de la Yougoslavie et conclure
en même temps que ladite déclaration, considérée avec celle du
défendeur, ne peut pas constituer une base de compétence? Pour
conclure ainsi, il faut certainement prendre pour hypothèse que la
déclaration de la Yougoslavie est valable, tout au moins au stade
actuel de la procédure. Si cette présomption de validité fait défaut, la
Cour aurait dû tout au moins dire qu’elle accepte cette validité aux
seules fins du débat puisque, même si elle avait été valable, cette
déclaration du demandeur n’aurait pas pu conférer compétence à la
Cour en raison de la limitation ratione temporis qu’elle énonce.»
(Licéité de l'emploi de la force ( Yougoslavie c. Belgique}, mesures
conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (1),
p. 177, par. 16; opinion individuelle de M. le juge Kooijmans; les
italiques sont de moi.)

La réciprocité n’a rien à voir avec la validité d’une déclaration en tant
qu’instrument juridictionnel, étant donné que son effet est limité à la
durée de validité de l’obligation couverte par la déclaration. Le seul effet
que la réciprocité soit en mesure de produire est de limiter la juridiction

110
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 386

au terrain commun accepté par les deux parties, comme l’a dit la Cour
dans l’affaire de l’Interhandel:

«La réciprocité permet à l’Etat qui a accepté le plus largement la
juridiction de la Cour de se prévaloir des réserves à cette acceptation
énoncées par l’autre partie. Là s'arrête l'effet de la réciprocité.»
(Exceptions préliminaires, arrêt, C.J. Recueil 1959, p. 23; les ita-
liques sont de moi.)

Compte tenu des dispositions du paragraphe 2 de l’article 36 du Statut
de la Cour et eu égard au fait que la Yougoslavie n’a pas accepté la com-
pétence de la Cour sur la base de la résolution 9 (1946) du Conseil de
sécurité, il faut en déduire que la présomption de validité de la déclara-
tion de la Yougoslavie reposant sur le seul terrain ratione materiae
revient à n’accorder que très étroitement à la Yougoslavie la qualité de
Membre de l’Organisation des Nations Unies.

22. La Cour a, en outre, présumé qu’il y avait en droit identité et
continuité de la RFY à l’égard de la convention sur le génocide et elle
s’est estimée incompétente parce que l’intention des Etats défendeurs de
commettre un génocide n’a pas été prouvée.

En d’autres termes, la Cour a estimé qu’en l’espèce elle avait, du moins
prima facie, compétence ratione personae — sur le fondement du lien
contractuel entre le demandeur et le défendeur dans le cadre de la
convention sur le génocide — et elle a jugé que si elle n’était pas compé-
tente ratione materiae en vertu de la convention, c’est parce qu’il n’a pas
été démontré que l’intention de commettre un génocide, en tant qu’élé-
ment constitutif de ce crime, était probable.

Il est manifeste que, lorsqu’elle constate que la RFY est partie à la
convention sur le génocide, la Cour se fonde sur la déclaration officielle
de la RFY en date du 22 avril 1992, confirmée dans une note officielle
que la mission permanente de la Yougoslavie auprès de l'Organisation
des Nations Unies adresse au Secrétaire général le 27 avril 1992 et selon
laquelle :

«La République fédérative de Yougoslavie, assurant la continuité
de l'Etat et de la personnalité juridique et politique internationale de
la République fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l’échelon international.» (Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
arrêt, C.I.J. Recueil 1996 (IT), p. 610, par. 17.)

Selon les régles d’interprétation d’actes unilatéraux émanant d’Etats
que la Cour a énoncées avec précision et clarté dans l’affaire de la Com-
pétence en matière de pécheries( Espagne c. Canada) («les déclarations ...
doivent être considérées comme un tout» et «interprété[e]s comme for-
mant un tout» (compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 454,
par. 47; p. 453, par. 44)), et on doit interpréter les actes unilatéraux

111
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 387

«tel[s] qu’[ils] se présente[nt], en tenant compte des mots effectivement
employés» (Anglo-Iranian Oil Co., exception préliminaire, arrêt, C.LJ.
Recueil 1952, p. 105), «l’accent [étant mis] sur l’intention de l'Etat...»
(Compétence en matière de pêcheries (Espagne c. Canada), compétence
de la Cour, arrêt, C.I.J. Recueil 1998, p. 454, par. 48).

Il est difficile, à partir de ces règles d’interprétation des actes unilaté-
raux émanant d'Etats, ou à partir de l’une quelconque d’entre elles prise
individuellement, de conclure que l’intention de la Yougoslavie était de
«respect[er] strictement tous les engagements que la République fédéra-
tive socialiste de Yougoslavie a[vait] pris à l’échelon international » (Appli-
cation de la convention pour la prévention et la répression du crime de
génocide ( Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
arrêt, C.I.J. Recueil 1996 (IT), p. 610, par. 17), sans se fonder sur l’iden-
tité et la continuité juridiques avec la République socialiste fédérative de
Yougoslavie (ci-après dénommée la «RSFY») ni prendre un autre fon-
dement de même effet. (Que la déclaration du 27 avril 1992 puisse être
considérée comme un acte unilatéral créant de quelconques obligations
juridiques est également discutable. Ainsi que la Cour l’a clairement indi-
qué dans les affaires des Essais nucléaires, «[qJuand l'Etat auteur de la
déclaration entend être lié conformément à ses termes, cette intention
confère à sa prise de position le caractère d’un engagement juridique»
(Essais nucléaires ( Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267,
par. 43; Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.ILJ.
Recueil 1974, p. 472, par. 46).) Ainsi, tout dépend de l’intention de l’Etat
et il appartient à la Cour de «se faire sa propre opinion sur le sens et la
portée que l’auteur a entendu donner à une déclaration unilatérale d’où
peut naître une obligation juridique» (Essais nucléaires (Australie
c. France), arrêt, C.I.J. Recueil 1974, p. 269, par. 48; Essais nucléaires
(Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 474, par. 50).
Il ressort très clairement du texte de la déclaration que la Yougoslavie
n'avait pas pour intention de se lier par les obligations de l’ex-RSFY
mais de rester liée par «toutes ses obligations vis-à-vis des organisations
et institutions internationales auxquelles elle appart[enait]».

Eu égard au fait que, après l’adoption de la Constitution du 27 avril
1992, la Yougoslavie n’a pas exprimé son consentement à être liée par la
convention sur le génocide comme il est stipulé à l’article XI de la
convention, et qu’elle n’a pas non plus publié de notification de succes-
sion, il est manifeste que l’on ne saurait considérer la Yougoslavie comme
partie à la convention sur le génocide antérieurement au 12 mars 2001
que sur la base de l’identité et de la continuité juridiques avec la RSFY en
matière de traités multilatéraux.

23. Il est clair que les présomptions évoquées plus haut ne se sont pas,
dans les circonstances entourant le statut général de la RFY, imposées
par la force à la Cour (violentia praesumptio). Autrement, il n’y aurait
aucun sens à conclure que la solution adoptée par la résolution 47/1 de
l'Assemblée générale «ne laisse pas de susciter des difficultés juridiques»
(Application de la convention pour la prévention et la répression du crime

112
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 388

de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténé-
gro)}), mesures conservatoires, ordonnance du 8 avril 1993, C.J. Recueil
1993, p. 14, par. 18).

Vu les circonstances pertinentes qui ont existé jusqu’à l’admission de la
Yougoslavie à l'Organisation des Nations Unies en qualité de Membre et
dans lesquelles les arguments favorables et les arguments défavorables
s’équilibrent 4 peu près, on peut dire que ces présomptions se situent
entre des présomptions légères (praesumptiones facti vel hominis leves) et
des présomptions probables (praesumptiones facti vel hominis graves).

3. Les conséquences juridiques de l'admission de la RFY à I’ Organisa-
tion des Nations Unies

24. La RFY a revendiqué l’identité et la continuité juridiques avec la
RSFY jusqu’à l’an 2000. Même si, à mon avis, la RFY, compte tenu des
règles pertinentes du droit international — règles qui, il est vrai, ne sont
pas parfaitement claires ni solides —, avait droit à l’identité et à la conti-
nuité juridiques avec la RSFY, la revendication de continuité de la RFY,
considérée à l’aune de raisons éminemment politiques, n’a pas été accep-
tée. S'agissant du statut de la RFY au sein de l'Organisation des Nations
Unies, ce rejet s’est traduit par ce que l’on pourrait, de manière très
approximative, qualifier de suspension de facto irrégulière des droits liés
à la qualité de Membre, sur le modèle du «siège vacant», modèle qui, en
ce qui concerne la RFY, a été appliqué en premier lieu au sein de l’Orga-
nisation pour la sécurité et la coopération en Europe (OSCE).

25. A la fin de l’an 2000, la RFY, dans le contexte pertinent, a fait
deux choses:

i) elle a renoncé à revendiquer la continuité et accepté le statut d'Etat
successeur de l’ex-RSFY ; et

ii) sur une base juridique nouvelle du point de vue qualitatif — c’est-à-
dire en qualité d'Etat successeur —, elle a présenté une demande
d’admission à l’Organisation des Nations Unies.

26. L’Etat, en droit international, est constitué de deux éléments, c’est-
à-dire qu’il se présente sous deux aspects:

1) la qualité d’Etat au sens des attributs constitutifs de cette qualité, par
exemple un territoire défini, une population stable, l’exercice de la
souveraineté;

ii) la personnalité juridique, c’est-à-dire le statut de sujet de droit inter-
national doté d’un corpus de droits et obligations. La personnalité
juridique de la RFY, eu égard aux circonstances pertinentes, peut être
soit déduite, dérivée — fondée sur l’identité et la continuité juridiques
avec la RSFY —, soit intrinsèque, originelle — fondée sur le statut
d’Etat nouveau.

27. En demandant son admission à l'Organisation des Nations Unies,
la Yougoslavie n’a pas seulement renoncé à revendiquer l’identité et la

113
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 389

continuité juridiques, elle a demandé en même temps à être acceptée en
tant qu’Etat nouveau, doté d’une autre personnalité juridique — en tant
qu’Etat successeur et non plus d’Etat assurant partiellement la continuité
de l’ex-RSFY personnalité différente de celle revendiquée jusqu’en
2000. En réalité, elle a accepté la position, présentée comme étant celle de
la communauté internationale, qui fut adoptée au moment de la procla-
mation officielle de la RFY en avril 1992. Position que, cependant, ni les
organisations internationales concernées ni les Etats, agissant in corpore
en qualité de membres desdites organisations ou individuellement, n’ont
mise en application ni dans sa forme ni sur le fond. A la place, ils ont
opté pour des solutions fondées sur des considérations politiques de
caractère pragmatique plutôt que sur le droit international. D’où une
sorte de «Rashomon» juridique au sujet du caractère de la Yougoslavie
— est-ce un nouvel Etat ou bien est-ce l’ancien? — et de son statut au
sein de l'Organisation des Nations Unies — la Yougoslavie est-elle ou
n'est-elle pas Membre de l'Organisation ?

28. Admettre la Yougoslavie comme Membre de l'Organisation des
Nations Unies à compter du 1* novembre 2000 a consisté également à
accepter comme elle le demandait de la reconnaître comme un nouvel
Etat, c’est-à-dire de lui reconnaître une nouvelle personnalité internatio-
nale, différente de la personnalité hybride et controversée qui avait été la
sienne au cours de la période allant de 1992 à 2000. Cette demande a été
acceptée sous forme simplifiée par un accord général ou une série
d’accords accessoires entre la RFY d’un côté et les Etats Membres de
l'Organisation des Nations Unies ainsi que l'Organisation elle-même de
l'autre, accords inscrits tacitement dans l’esprit et la lettre de la résolution
55/12 de l’Assemblée générale ainsi que dans la pratique cohérente suivie
ensuite par l'Organisation (voir, par exemple, la lettre du Secrétaire géné-
ral adjoint et conseiller juridique des Nations Unies en date du 8 dé-
cembre 2000 * et la liste des Etats Membres avec la date de leur admission
à l'Organisation (communiqué de presse de l'Organisation des Nations
Unies ORG/1317 mis à jour le 18 décembre 2000)). Dans cette série
d’accords accessoires ou dans cet accord accessoire général, on reconnais-

 

5 La lettre, datée du 8 décembre 2000, du Secrétaire général adjoint et conseiller juri-
dique de Organisation des Nations Unies concernant l’une des conséquences juridiques
pertinentes de l’admission de la RFY à l'Organisation des Nations Unies en qualité d'Etat
successeur est essentiellement de caractère administratif. A cet égard, il y a lieu de
souligner que la Cour, dans son arrêt de 1996 traitant de la question de la participation de
la Bosnie-Herzégovine à la convention sur le génocide, a noté que

«la Bosnie-Herzégovine est devenue Membre de l'Organisation des Nations Unies à
la suite des décisions prises le 22 mai 1992 par le Conseil de sécurité et l’Assemblée
générale, organes compétents en vertu de la Charte. Or, l’article XI de la convention
sur le génocide ouvre celle-ci à «tout Membre des Nations Unies»; dès son admission
au sein de l Organisation, la Bosnie-Herzégovine pouvait donc devenir partie à la
convention.» (Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
arrêt, CI.J. Recueil 1996 (IT), p. 611, par. 19; les italiques sont de moi.)

114
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 390

sait en réalité à la RFY une nouvelle personnalité, c’est-à-dire la person-
nalité de l'Etat successeur de l’ex-RSFY et c’est en cette qualité qu’elle
était admise comme Membre de l’organisation internationale. Dans ces
conditions, la Yougoslavie, bien qu’elle fût toujours «l’ancien Etat» du
point de vue de la qualité d’Etat, a été universellement reconnue comme
un «Etat nouveau» du point de vue de sa personnalité juridique interna-
tionale. Etant donné que la reconnaissance d’un Etat a, par définition, un
effet rétroactif, il s’ensuit nécessairement que toutes les déclarations faites
ou les décisions adoptées qui concernent la RFY se rapportent à la RFY
revendiquant la continuité avec la RSFY. Et, pour ce qui concerne la
RFY postérieurement à l’an 2000, son existence en droit en tant que nou-
velle personnalité juridique internationale a commencé en novembre de
cette année-là avec son admission en qualité de Membre à l'Organisation
des Nations Unies.

29. La résolution 55/12 de l’Assemblée générale n’est pas une résolu-
tion ordinaire. Les résolutions relatives à l’admission d’un Etat à l’Orga-
nisation des Nations Unies ne sont pas des recommandations, mais des
décisions. En effet,

«les fonctions et pouvoirs de l’Assemblée générale selon la Charte ne
sont pas limités à la discussion, à l’examen, à l’étude et à la recom-
mandation; ses attributions ne sont pas simplement de caractère
exhortatif. L’article 18 [de la Charte] traite des «décisions» de
l'Assemblée générale «sur les questions importantes». Ces «déci-
sions» comprennent en effet certaines recommandations, mais
d’autres ont une valeur et un effet de caractère impératif. Parmi ces
dernières décisions, l’article 18° comprend la suspension des droits et
privilèges de Membres, l'exclusion de Membres «et les questions
budgétaires». En ce qui concerne la suspension des droits et privi-
lèges de Membres et l’exclusion de Membres dans le cadre des ar-
ticles 5 et 6, c’est le Conseil de sécurité dont le pouvoir se borne à
faire des recommandations et c’est l’Assemblée générale qui décide et
dont la décision fixe le statut des Etats en question.» (Certaines
dépenses des Nations Unies (article 17, paragraphe 2, de la Charte),
avis consultatif, C.LJ. Recueil 1962, p. 163; les italiques sont de
moi.)

En conséquence, «[I]’arrét de la Cour n’infirmerait pas les décisions de
l’Assemblée générale» (Cameroun septentrional, exceptions préliminaires,
arrêt, C.I.J. Recueil 1963, p. 33), car dans la structure de l'Organisation
des Nations Unies, la Cour ne possède pas «l'autorité suprême d’inter-
préter la Charte» (Certaines dépenses des Nations Unies (article 17, para-
graphe 2, de la Charte), avis consultatif, C.J. Recueil 1962, p. 168).

6 L'article 18 de la Charte mentionne notamment «l’admission de nouveaux Membres
dans l'Organisation».

115
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 391

De la décision prise par les organes compétents de l'Organisation des
Nations Unies découlent des conséquences juridiques. L’admission de la
RFY en qualité de Membre de l'Organisation des Nations Unies à comp-
ter du 1% novembre 2000 a deux conséquences principales dans les cir-
constances des présentes affaires:

i) en ce qui concerne l’admission de la Yougoslavie en qualité de
Membre à compter du 1” novembre 2000, on peut dire, bien que
cela relève surtout de la description, qu’il est question ici de son admis-
sion «en qualité de nouveau Membre». Cette expression indique quel
fut son statut dans le temps par rapport aux Membres admis à une
date antérieure;

ii) le fait que la Yougoslavie fut admise comme Membre à compter du
1% novembre 2000 indique quelle était précédemment la nature de son
statut vis-à-vis de l'Organisation des Nations Unies. Manifestement,
au vu des décisions prises par les organes compétents de l’Organisa-
tion des Nations Unies, ce statut ne pouvait être celui de Membre.
Autrement, la Yougoslavie n’aurait pas pu être admise en qualité de
Membre à compter du 1°” novembre 2000. Comme on ne peut en
même temps être une chose et son contraire, la Yougoslavie ne pou-
vait avoir été à la fois Membre et non-membre pendant la période
allant de 1992 à 2000.

30. En l’espèce, la Cour a eu à connaître de plusieurs exceptions pré-
liminaires présentées par le défendeur au sujet de la compétence spéciale
de la Cour sous ses trois aspects (ratione personae, ratione materiae,
ratione temporis), de la recevabilité des demandes de la Yougoslavie et de
la compétence générale de la Cour (locus standi de la Serbie-et-Monténé-
gro).

Ayant conclu au défaut de compétence, la Cour a fondé sa décision
essentiellement sur le fait que la Serbie-et-Monténégro n’avait pas qualité
pour ester devant elle. La Cour a, semble-t-il, choisi la bonne voie.

Sur le choix du motif pour lequel elle se déclare incompétente, la Cour
jouit d’un certain pouvoir discrétionnaire — discretio legalis — dont les
limites sont définies par le bon sens et par des considérations juridiques
primordiales tenant à la nature même de la fonction judiciaire. A cet
égard, la Cour a, en l'affaire relative à Certains emprunts norvégiens,
énoncé une formule générale consistant à dire qu’«[elle] est libre de baser
sa décision sur le motif qui, selon elle, est plus direct et décisif» (Certains
emprunts norvégiens, arrêt, C.I.J. Recueil 1957, p. 25).

La Cour applique concrètement cette formule selon les circonstances
de chaque affaire afin de déterminer quel est, objectivement, le motif qui
a priorité sur les autres arguments invoqués, tant selon le bon sens qu’en
vertu de considérations juridiques.

En l'espèce, il semble que la qualité de la Serbie-et-Monténégro pour
ester devant la Cour (locus standi) mérite d’être considérée comme ayant
priorité absolue sur les autres motifs soulevés.

Cette priorité résulte de la nature même du locus standi, qui est la

116
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 392

condition préalable à remplir pour fonder la juridiction de la Cour en
l'espèce, à la différence des autres motifs invoqués qui représentent les
conditions de la compétence spéciale de la Cour sous les trois aspects à
considérer. La qualité pour ester devant la Cour peut à elle seule, indé-
pendamment des autres motifs soulevés, suffire à produire un effet direct
et définitif sur la compétence de la Cour. Aucun des aspects pertinents de
la compétence spéciale de la Cour (ratione personae, ratione materiae,
ratione temporis), pas plus que la compétence spéciale elle-même, ne peut
avoir cet effet. Car, si la Serbie-et-Monténégro n’a pas de locus standi,
toute considération relative à ces autres aspects est sans objet. C’est là
une application opportune du principe juridique a majori ad minus, qui
est également un principe de bon sens.

En outre, il n’est pas à négliger que le choix fait par la Cour corres-
ponde à l’objet que le défendeur tout autant que le demandeur ont assi-
gné à la question du locus standi de la Serbie-et-Monténégro dans leurs
exposés devant la Cour et dans leurs conclusions finales.

31. Eu égard aux considérations que je viens d’exposer, en particulier
dans les sections 1 et 3 de cette partie, je suis d’avis qu’un dispositif lié
expressément au défaut de locus standi de la Serbie-et-Monténégro serait
plus approprié compte tenu des circonstances des affaires. On produirait
le même effet en qualifiant simplement le terme «compétence » par l’adjec-
tif «générale». Non seulement parce que la question de la qualité pour
ester devant la Cour était le sedes materiae des procédures considérées,
mais aussi parce qu’un tel libellé découlerait naturellement de ce que la
Cour a dit au sujet de la base de compétence invoquée (voir, par exemple,
les paragraphes 46, 79, 91 et 126 de l’arrêt). Le libellé adopté semble révé-
ler à tout le moins un manque de cohérence entre le dispositif et le rai-
sonnement de la Cour.

II. LES RAISONS INVOQUÉES PAR LES DEFENDEURS EN FAVEUR D'UN REJET
IN LIMINE LITIS DE LA REQUÊTE

1. Le désistement implicite est une contradictio in adjecto

32. Les défendeurs, en particulier la France, ont cherché à plaider la
clôture de l’instance sur la base de ce que l’on pourrait appeler un «désis-
tement implicite».

Il a en effet été dit que «la République fédérale de Yougoslavie aurait
pu faire le choix ..., choix simple et raisonnable, du désistement... Ce n'est
pas le cas, du moins pas explicitement.» (CR 2004/12, p. 6, par. 3 et 4; les
italiques sont de moi.) Commentant les observations écrites de la Répu-
blique fédérale de Yougoslavie, le conseil de la France déclare «[cleci
ressemble fort à un désistement qui ne dit pas son nom» (ibid, p. 8,
par. 9).

117
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 393

Un désistement, aux termes des articles 88 et 89 du Règlement de la
Cour, repose sur deux éléments qui agissent cumulativement: la volonté
des parties et la régularité du processus.

La volonté des parties représente l’aspect normatif du désistement tel
qu’il est défini aux articles 88 et 89 du Règlement, car elle constitue le
fondement juridique en vertu duquel le désistement peut être opéré. A
travers «la volonté des parties», le désistement traduit le principe struc-
turel de la compétence consensuelle dans les procédures contentieuses,
selon lequel la Cour ne peut radier ni retirer une affaire du rôle au nom
des parties si telle n’est pas leur volonté. Vue sous cet angle, la volonté
des parties est une condition primordiale du désistement au sens des ar-
ticles 88 et 89 du Règlement.

La volonté des parties s’exprime de différentes manières. Selon l’ar-
ticle 88 du Règlement, l’accord des parties est nécessaire et, à la lumière
du paragraphe 2 de l’article 89, l’absence d’objection de la part du défen-
deur — qui constitue en fait une présomption d’acquiescement — doit
aussi être prise en compte.

Le processus normal de désistement comprend les actions de la partie
ou des parties, ainsi qu’une ordonnance de la Cour. Ce processus, aux
termes des articles 88 et 89 du Règlement, présente une double caracté-
ristique: premièrement, compte tenu de la signification essentielle que
revêt la volonté des parties, l'ordonnance de la Cour constitue un acte
neutre ayant «principalement pour objet de prévoir un moyen de procé-
dure ou plutôt ... d’organiser le processus de désistement» (Barcelona
Traction, Light and Power Company, Limited, exceptions préliminaires,
arrêt, CI.J. Recueil 1964, p. 19); deuxiémement, le paragraphe 1 de
Particle 88 du Règlement dispose que «les parties, conjointement ou
séparément, notifient à la Cour par écrit [leur accord]» (les italiques sont
de moi), tandis que le paragraphe 1 de l’article 89 indique que «le
demandeur fait connaître par écrit à la Cour [sa renonciation]» (les ita-
liques sont de moi). La Cour donne effet au désistement par voie
d’ordonnance en vertu de l’article 48 du Statut et de l’article 88 ou 89 du
Règlement.

33. Au cas particulier, le désistement devrait, le cas échéant et à la
lumière des circonstances propres à l’espèce, être fondé sur les disposi-
tions du paragraphe 2 de l’article 89 du Règlement de la Cour, qui se
lisent comme suit:

«Si, à la date de la réception du désistement, le défendeur a déjà
fait acte de procédure, la Cour fixe un délai dans lequel il peut décla-
rer s’il s' oppose au désistement. Si, dans le délai fixé, il n’est pas fait
objection au désistement, celui-ci est réputé acquis et la Cour rend
une ordonnance en prenant acte et prescrivant la radiation de l’affaire
sur le rôle. S’il est fait objection, l’instance se poursuit. »

118
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 394

Cependant, aucune des conditions relatives au désistement énoncées
dans ces dispositions, en ce qui concerne tant la volonté des parties que la
procédure voulue, n’est remplie.

La Serbie-et-Monténégro, en sa qualité de demandeur, a exprimé clai-
rement et sans ambiguïté la volonté de ne pas se désister de l’instance.
Dans les observations qu’il a formulées en guise de conclusion à l’issue de
la procédure orale, l’agent de la Serbie-et-Monténégro a souligné maintes
fois que le demandeur «[ne s’était] pas désist[é] de l’instance» (CR 2004/
23, p. 16, par. 21; p. 18, par. 27; p. 20, par. 34). Il est donc évident que la
Serbie-et-Monténégro ne pouvait avoir notifié son désistement à la Cour
comme le prévoit le paragraphe 2 de l’article 89 du Règlement. Il est vrai
que certains Etats défendeurs (le Royaume-Uni, les Pays-Bas et la France)
ont interprété les observations écrites de la Serbie-et-Monténégro du
18 décembre 2002 comme une notification de désistement. Le demandeur,
répondant à ces affirmations dans la lettre de son agent en date du
28 février 2003, a souligné que la Serbie-et-Monténégro «n’a[vait] pas fait
état, dans ses observations écrites [du 18 décembre 2002], d’un tel désis-
tement». Comme il n’y a tout bonnement pas en l’espèce de volonté du
demandeur de se désister de l’instance, rien ne permet de faire de la
volonté des parties un motif de désistement. La déclaration du défendeur
concernant le désistement est, en l’occurrence, sans pertinence et pourrait
être qualifiée d’invitation ou de proposition adressée au demandeur pour
qu’il se désiste dans les conditions prévues au paragraphe 2 de l’article 89
du Règlement de la Cour.

34. Les dispositions des articles 88 et 89 du Règlement, lesquelles s’ins-
crivent dans le cadre du droit procédural de la Cour, sont des règles obli-
gatoires pour les parties et pour la Cour elle-même. Bien qu’établies par
la Cour, les régles de procédure applicables, en tant que régles de droit,
ont une existence objective et imposent des restrictions que la Cour elle-
méme est tenue d’observer. La Cour n’a pas la faculté de modifier ad
casum l'application de l’article 89 du Règlement. Cette conclusion découle
clairement, à mon sens, à la fois de la nature des règles de procédure en
tant que règles de droit et de la genèse du Règlement de la Cour. Les
propositions visant à investir la Cour de cette faculté ont été rejetées au
motif que «les plaideurs ont droit à une sérieuse garantie de la stabilité
des règles de la procédure» (sixième séance, tenue le 19 mai 1934, C. P.J.I.
série D, 3° addendum au n° 2, p. 38).

Il est vrai que, contrairement aux article 93 à 97 du titre III du Règle-
ment, les dispositions de l’article 89 peuvent être modifiées ou complétées
par les parties inter se conformément à l’article 101 du Règlement de la
Cour, qui dispose:

«Les parties à une affaire peuvent proposer d’un commun accord
d’apporter aux articles contenus dans le présent titre, à l’exception
des articles 93 à 97 inclus, des modifications ou additions particu-
lières que la Cour ou une chambre peut adopter si elle les estime
appropriées aux circonstances de l’espèce. »

119
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 395

Les Parties au présent différend n’ont cependant pas eu recours à la pos-
sibilité que leur offrent les dispositions de l’article 101.

35. A la lumière de l’article 89 du Règlement de la Cour, un «désis-
tement implicite» constituerait une contradictio in adjecto. Un «désiste-
ment implicite» serait totalement incompatible avec l’intention expresse
du demandeur de poursuivre l’instance et aussi avec le caractère formel
du processus de désistement. Dans les circonstances propres à l’espèce, il
signifierait que la Cour renonce à jouer le rôle essentiellement exécutif
qui lui incombe quand elle doit prononcer un désistement fondé sur
larticle 89. Dans ces conditions, alors que l’ordonnance relative au
désistement elle-même est de nature déclaratoire en vertu de l’article 89
du Règlement (aux termes de cet article, l'ordonnance a pour rôle de
«pren[dre] acte du désistement» ; et il existe aussi à cet égard une juris-
prudence de la Cour” qui est tout à fait cohérente), cette ordonnance
revêtirait l’aspect d’un acte constitutif.

36. Lorsqu'ils ont défendu la thèse du «désistement implicite», les
Etats défendeurs semblent s’être inspirés de la motivation que la Cour
expose dans les affaires des Essais nucléaires (Australie c. France) ( Nou-
velle-Zélande c. France). Aucune analogie ne peut cependant être établie
entre les faits pertinents des affaires des Essais nucléaires et la présente
espèce.

Dans les affaires des Essais nucléaires, il n’y a pas eu de désistement

7 Affaires visées: Usine de Chorzéw, ordonnance du 25 mai 1929, C.P.J.L série À n° 19,
p. 3; Délimitation des eaux territoriales entre l’île de Castellorizo et les côtes d’ Anatolie,
ordonnance du 26 janvier 1933, C.P.JI. série AIB n° 51, p. 6; Losinger, ordonnance du
14 décembre 1936, C.P.J.I. série AIB n° 69, p. 101; Borchgrave, ordonnance du 30 avril
1938, C.P.J.I. série AIB n° 73, p. 5; Appels contre certains jugements du tribunal arbitral
mixte hungaro-tchécoslovaque, ordonnance du 12 mai 1933, C.P.J.I. série AIB n° 56,
p. 164; Statut juridique du territoire du sud-est du Groënland, ordonnance du 11 mai 1933,
C.P.J.I. série AIB n° 55, p. 159 (dans cette affaire, la Cour prit acte des déclarations de la
Norvège et du Danemark portant désistement de leurs requêtes respectives); Administra-
tion du prince von Pless, ordonnance du 2 décembre 1933, C.P.J.I. série AIB n° 59, p. 195-
196; Réforme agraire polonaise et minorité allemande, ordonnance du 2 décembre 1933,
C.P.JI. série AIB n° 60, p. 202-203; Incident aérien du 27 juillet 1955 (Etats-Unis
d'Amérique c. Bulgarie), ordonnance du 30 mai 1960, C.J. Recueil 1960, p. 146-148;
Barcelona Traction, Light and Power Company, Limited, ordonnance du 10 avril 1961,
CL J. Recueil 1960, p. 9-10; Procès de prisonniers de guerre pakistanais, ordonnance du
15 décembre 1973, C.L.J. Recueil 1973, p. 347-348; Actions armées frontalières et trans-
frontalières (Nicaragua c. Costa Rica), ordonnance du 19 août 1987, C.L. J. Recueil 1987,
p. 182-183; Passage par le Grand-Belt (Finlande c. D k), ordo e du 10 sep-
tembre 1992, CI. J. Recueil 1992, p. 348-349; Convention de Vienne sur les relations con-
sulaires (Paraguay c. Etats-Unis d’ Amérique), ordonnance du 10 novembre 1998, C.LJ.
Recueil 1998, p. 427.

Le désistement de l'Etat défendeur a été réputé acquis dans l’affaire relative à la Protec-
tion des ressortissants et protégés français en Egypte, ordonnance du 29 mars 1950, CI.
Recueil 1950, p. 60.

Le désistement a été opéré sur la base d’un acte unilatéral du demandeur dans les
affaires relatives à la Dénonciation du traité sino-belge du 2 novembre 1865, ordonnance du
25 mai 1929, C.P.J.L série À n° 18, p. 7; et au Procès de prisonniers de guerre pakistanais,
ordonnance du 15 décembre 1973, C.I.J. Recueil 1973, p. 348.

 

120
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 396

procédant des articles 88 et 89 du Règlement. En fait, dans ces affaires, la
Cour, suivant la motivation qu’elle avait retenue en l’affaire du Came-
roun septentrional (exceptions préliminaires, arrêt, C.I.J. Recueil 1963,
p. 38), a mis fin aux instances en raison de l'absence d'objet de la requête.
La Cour a notamment estimé que «[l]Ja demande ayant manifestement
perdu son objet, il n’y a[vait] rien à juger» (Essais nucléaires (Australie
c. France), arrêt, C.I.J. Recueil 1974, p. 272, par. 59) et que

«[lla conclusion à laquelle cette interprétation a[vait] amené la Cour
ne signifi[ait] pas qu’elle opér [ait Jelle-même un retrait de la demande;
elle se born[ait] à établir l’objet de cette demande et l’effet des actes
du défendeur» (ibid., p. 270, par. 54; les italiques sont de moi).

Il est évident que, dans la présente espèce, l’objet de la requête demeure
celui qui a été défini au moment de l’introduction de l’instance et qui est
à l’origine du véritable différend dont la Cour est saisie, puisque l'Etat
défendeur n’a pris aucune mesure ni aucun engagement qui auraient per-
mis d’atteindre l’objectif du demandeur (voir objectif du demandeur,
arrêt, par. 22).

2. Concordance des exposés des Parties sur les faits et obligation pour
la Cour d'examiner ex officio sa compétence

37. Dans leurs exceptions préliminaires, les défendeurs ont tous affirmé
notamment que le demandeur n’était pas membre de l'Organisation des
Nations Unies ni partie au Statut de la Cour et que, par conséquent,
la Cour ne lui était pas ouverte à la date du dépôt de sa requête, alors
que cette condition est indispensable pour établir la compétence de la
Cour.

Le demandeur, de son côté, a affirmé avoir été admis à l’Organisation
des Nations Unies le 1% novembre 2000 en qualité de nouveau Membre
et n’être pas non plus lié par le Statut en vertu du paragraphe 2 de
larticle 93 de la Charte des Nations Unies; il n’a pas davantage fait
la déclaration prévue au paragraphe 2 de l’article 36 du Statut de la
Cour.

38. Le défendeur a soutenu que, en raison du changement fondamen-
tal de position opéré par la Serbie-et-Monténégro au sujet de sa qualité
de Membre de l’Organisation des Nations Unies et par ailleurs de son
statut de partie à la convention sur le génocide, il fallait l’empécher par la
voie de l’estoppel de poursuivre l’instance portant sur les exceptions pré-
liminaires. L’argument semble discutable pour diverses raisons. Premiè-
rement, la doctrine de l’estoppel repose essentiellement sur la maxime
allegans contraria non est audiendus. On ne saurait cependant considérer
que le demandeur, en affirmant assurer la continuité de la qualité de
Membre de l'Organisation des Nations Unies, a avancé une thèse sur la
foi de laquelle le défendeur a revisé sa position à son propre détriment.
En fait, le demandeur, en modifiant sa position au sujet de sa qualité de
Membre de l’Organisation des Nations Unies et de son statut de partie à

121
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 397

la convention sur le génocide, a agi à l'encontre de l’instance qu’il a intro-
duite devant la Cour. Il est d’une importance capitale de savoir si ce
changement résulte d’un caprice ou d’un artifice de procédure, ou s’il tra-
duit l’adaptation du demandeur à un état de fait créé sans participation
active de sa part et sans qu’il puisse s’y opposer. Deuxièmement, l’estop-
pel, à supposer même qu’il soit établi in casu, ne peut entrer en contradic-
tion avec la question du locus standi, condition énoncée dans le Statut et
établissant la limite objective de l’exercice de la fonction judiciaire de la
Cour. Troisièmement, il s’avère que le défendeur a exercé, ou peut avoir
exercé, une influence sur la position du demandeur par rapport à deux
faits juridictionnels pertinents: la qualité de Membre de l'Organisation
des Nations Unies du demandeur et son statut de partie à la convention
sur le génocide. En qualité d’Etat Membre de l’Organisation des Nations
Unies, le défendeur a voté pour la résolution 47/1 — juridiquement contra-
dictoire — de l’Assemblée générale. Il a certainement eu conscience que
cette résolution représentait un important moyen d’action politique. En
outre, le défendeur n’a pas non plus retiré son adhésion à la pratique sui-
vie ultérieurement par les organes des Nations Unies. Dans le cadre de la
présente espèce, la position du défendeur — laquelle est que le deman-
deur est l’un des cinq successeurs de la RSFY se trouvant sur un pied
d'égalité — exclut que le demandeur soit considéré comme étant partie à
la convention sur le génocide. Il est de notoriété publique que, jusqu’au
12 mars 2001, le demandeur n’avait pas expressément consenti à être lié
par la convention en vertu de l’article XI de celle-ci et qu’il n’a d’ailleurs
pas publié de notification de succession à ce sujet. En l’absence de règles
de droit international positif en matière de succession automatique, c’est
uniquement sur la base de l’identité et de la continuité juridiques entre le
demandeur et la RSFY que le demandeur peut être considéré comme
étant partie à la convention sur le génocide.

39. Incontestablement, à ce stade de l’instance, les exposés des Parties
sur les faits coïncident en ce qui concerne le statut du demandeur tant
vis-a-vis de l'Organisation des Nations Unies qu’au regard du Statut de
la Cour. (Il serait difficile d’affirmer en l’espèce que cela équivaut à
lPacceptation ou à la reconnaissance par le demandeur de l’exposé des
faits émanant du défendeur. La reconnaissance ou l’acceptation est un
acte délibéré, exprimant l’intention d’une partie de s’incliner devant les
allégations de l’autre. Il s’agit plutôt, ici, d’une convergence des exposés
des Parties sur les faits, étant donné que, déjà à l’époque de l’«Initiative
présentée à la Cour aux fins d’un réexamen d’office de sa compétence »
(en date du 4 mai 2001) et en l’affaire de la Demande en revision, le
demandeur avait présenté à ce sujet un exposé des faits dont la teneur
était pratiquement identique.)

On ne peut cependant pas tenir pour acquis que la convergence des
vues du demandeur et du défendeur sur les faits, voire la reconnaissance
par le demandeur de l’exposé des faits tel qu’il est présenté par le défen-
deur, soit concluante pour l’instance et qu’elle suffise en soi à écarter la
nécessité d’examiner si la Cour est compétente.

122
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 398
a) L'aspect logique juridique

40. La convergence de vues ou la reconnaissance, directe ou indirecte,
de l’exposé des faits émanant d’une partie à l’instance ne détermine que le
contenu de la prémisse mineure du syllogisme dont la conclusion est la
décision que la Cour adopte sur l’exception préliminaire. Vue sous cet
angle, la convergence de vues ou la reconnaissance de l’exposé des faits
ne détermine pas, du moins pas complètement, le droit que la Cour doit
appliquer — et qui constitue la prémisse majeure du syllogisme.

Si la convergence des exposés des faits des parties avait un effet auto-
matique sur la compétence de la Cour, ce seraient les parties et non la
Cour qui décideraient quant au fond quel droit pertinent régit la compé-
tence de la Cour. Pareil résultat reviendrait à s’écarter du principe issu de
l'essence même de la fonction judiciaire, à savoir que la Cour est seule
juge de sa compétence.

b) L’aspect normatif

41. Dans ces conditions, «établir ou ne pas établir sa compétence n’est
pas une question qui reléve des parties; elle est du ressort de la Cour elle-
méme» (Compétence en matiére de pécheries (Espagne c. Canada), com-
pétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 450, par. 37; voir aussi
Popinion individuelle de sir Arnold McNair, président, émise au stade de
l’examen de la compétence dans l’affaire de l’Anglo-Iranian Oil Co., dans
laquelle l’auteur déclare qu’«[u]n tribunal international ne saurait consi-
dérer une question de compétence comme une simple question inter
partes» (exception préliminaire, arrêt, C.IJ. Recueil 1952, p. 116));
compte tenu de ce fait, le désaccord entre les parties sur la compétence
au stade des exceptions préliminaires n’est pas une condition nécessaire
pour que la Cour examine la question de sa compétence.

Les exceptions préliminaires soulevées par une partie ne sont qu’un
instrument, un moyen de procédure permettant à la Cour d’établir sa
compétence, suo nomine et suo vigore, car elle est tenue de le faire ex offi-
cio. La signification juridique de la procédure relative aux exceptions pré-
liminaires a été définie par la Cour dans l’affaire relative aux Droits de
minorités en Haute-Silésie (écoles minoritaires) (ci-après dénommée
l'affaire des « Ecoles minoritaires»):

«exception de la partie ne fait qu’attirer l'attention du tribunal sur
une objection à la compétence qu’il doit examiner d'office» (Droits de
minorités en Haute-Silésie (écoles minoritaires), arrêt n° 12, 1928,
C.P.J.I. série À n° 15, p. 23; les italiques sont de moi).

Dans l'affaire relative à la Convention sur le génocide, la Cour a aussi
indiqué qu’elle

«doit, dans chaque instance introduite devant elle, vérifier si elle a
compétence pour connaître de l’affaire. [L]es exceptions éventuelle-

123
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 399

ment soulevées par la partie défenderesse peuvent être utiles pour
clarifier la situation juridique.» (Exceptions préliminaires, arrêt,
C.LJ. Recueil 1996 (II), p. 622, par. 46; les italiques sont de moi.)

L’établissement de sa compétence par la Cour in casu n’est donc pas
nécessairement lié au différend sur la compétence. Si la Cour est tenue de
vérifier sa compétence dans chaque cas d’espéce indépendamment des
exceptions préliminaires en tant que telles, les arguments avancés par les
parties ne revétent à fortiori pas une importance décisive en la matière.
Dès lors que, comme le fait observer Shabtai Rosenne au sujet de l’affaire
de l’Or monétaire pris à Rome en 1943 (ci-après dénommée l’affaire de
l’« Or monétaire»),

«[lle fait qu’il soit soulevé une exception ne signifie pas — aux yeux
de la Cour — qu’elle soit priée de s’abstenir en toutes circonstances
de se prononcer sur le fond de la demande» (Shabtai Rosenne, The
Law and Practice of the International Court, 1920-1996, vol. IT,
compétence, p. 863),

la proposition contraire est tout aussi vraie, à savoir que la Cour est priée
de s’abstenir de se prononcer sur le fond de la demande s’il n’est pas fait
opposition à l’exception préliminaire, ce que confirme abondamment la
pratique de la Cour.

Le dictum énoncé par la Cour dans l’affaire de l’ Appel concernant la
compétence du Conseil de l'OACT (ci-après dénommée l'affaire du
«Conseil de l'OACI») pourrait représenter une synthèse de cette pra-
tique: «[lla Cour n’en doit pas moins toujours s’assurer de sa compétence
et elle doit, s’il y a lieu, l’examiner d’office» (arrêt, C.J. Recueil 1972,
p. 52, par. 13). C’est également ce qui ressort des opinions des juges.
(Dans l’affaire des Concessions Mavrommatis en Palestine, le juge Moore
a dit dans son opinion dissidente que «méme dans le silence des parties,
le tribunal est tenu de se dessaisir d’office s’il estime qu’il y a défaut de
compétence» (arrêt n° 2, 1924, C.P.J.I. série A n° 2, p. 58); dans l’affaire
des Ecoles minoritaires, le juge Huber a affirmé, dans son opinion dissi-
dente: «[la Cour] recherchera d’office quelle sera sa base juridique pour
se prononcer sur les demandes des Parties» (arrêt n° 12, 1928, C.P.J.I.
série A n° 15, p. 54); et, dans l’affaire des Zones franches de la Haute-
Savoie et du Pays de Gex, le juge Kellog a souligné, dans ses observations
jointes à l’ordonnance du 6 décembre 1930, qu’il n’était pas indispensable
que la question de la compétence soit soulevée par l’une des parties, car
«[cette question] peut et doit être soulevée par la Cour de sa propre ini-
tiative, ainsi qu’elle l’a fait dans l’affaire de la Carélie orientale» (ordon-
nance du 6 décembre 1930, C.P.J.I. série A n° 24, p. 43).)

42. La question de la compétence de la Cour présente deux grandes
caractéristiques: il s’agit a) d’une questio juris et c’est aussi b) une ques-
tion d’ordre public international.

124
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 400

a) En tant que questio juris®, la compétence de la Cour relève du prin-
cipe jura novit curia. Dans l'affaire relative à la Juridiction territoriale de
la Commission internationale de I’Oder (ci-après dénommée l’affaire de
l’« Oder»), ce n’est qu'au moment de la procédure orale que le Gouver-
nement polonais a soutenu que la convention de Barcelone n’avait pas
été ratifiée par la Pologne. Les six défendeurs ont demandé à la Cour de
rejeter in limine argument polonais parce qu’il avait été présenté à un
stade aussi avancé de l’instance. La Cour a rejeté l’exception, considérant
qu’elle n’était pas fondée puisque, «lle fait que la Pologne n’a[vait] pas
ratifié la convention de Barcelone n’[ayant] pas [été] contesté, il [était] évi-
dent qu’il s’agi[ssait] d’une pure question de droit que la Cour ... devrait
examiner même d’office» (arrêt n° 16, 1929, C.P.J.I. série À n° 23, p. 19).

La Cour est liée par le droit, mais n’est pas liée par les thèses des
parties. C’est ce qui ressort clairement du principe jura novit curia tel que
la Cour l’interprète dans ses arrêts sur la Compétence en matière de
pêcheries (Royaume-Uni c. Islande) et la Compétence en matière de
pêcheries (République fédérale d'Allemagne c. Islande) :

«La Cour, en tant qu’organe judiciaire international, ... est ...
censée constater le droit international et, dans une affaire relevant de
l’article 53 du Statut comme dans toute autre, est donc tenue de
prendre en considération de sa propre initiative toutes les règles de
droit international qui seraient pertinentes pour le règlement du dif-
férend ... car le droit ressortit au domaine de la connaissance judi-
ciaire de la Cour.» (Fond, arrêt, C.I.J. Recueil 1974, p. 9, par. 17;
ibid., p. 181, par. 18; les italiques sont de moi.)

Le principe a aussi été confirmé dans l’affaire Nicaragua par un dictum
selon lequel

«[lle principe jura novit curia signifie que, pour décider que les
conclusions sont fondées en droit, la Cour ne doit pas s’appuyer
uniquement sur les exposés des parties relativement au droit appli-
cable» (fond, arrêt, C.J. Recueil 1986, p. 24, par. 29; cf. Lotus,
arrêt n° 9, 1927, C.P.J.I. série À n° 10, p. 31);

par conséquent, la règle selon laquelle c’est à la partie qui affirme un fait

8 «L’existence de la compétence de la Cour dans un cas particulier n’est pas une ques-
tion de fait, mais une question de droit qui doit être tranchée à la lumière des faits
pertinents.» (Actions armées frontalières et transfrontalières (Nicaragua c. Hondu-
ras), compétence et recevabilité, arrêt, CI.J. Recueil 1988, p. 76, par. 16.)

La question de la compétence de la Cour est

«une question nécessairement préalable et indépendante, une question de droit objec-
tive, qui ne saurait étre régie par des considérations de forclusion pouvant étre
formulées de façon à jouer contre l’une des Parties ou contre les deux» (Appel
concernant la compétence du Conseil de l'OACTI, arrêt, C.J. Recueil 1972, p. 54,
par. 16 c)).

125
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 401

qu’il incombe de le prouver «est sans pertinence aux fins d’établir la com-
pétence de la Cour» (Compétence en matière de pêcheries (Espagne
c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 450,
par. 37).

b) La volonté des parties, bien qu’elle constitue le principe primordial
de la procédure qui se déroule devant la Cour, comporte des limites.

Ces limites découlent des règles objectives du Statut et du Règlement
de la Cour qui définissent la nature et les limites de l’action judiciaire de
la Cour. En tant que normes constitutionnelles (R. Monaco, «Observa-
tions sur la hiérarchie des sources du droit international», Festschrift für
Hermann Mosler, 1983, p. 607-608) ou en tant que règles préceptives
(intervention du juge Yovanovitch, session préliminaire de la Cour,
CP.J.I. série D n° 2, p. 59), ces règles vont au-delà de la volonté des
parties et relèvent de l’ordre public international.

La question de la compétence relevant donc de l’ordre public interna-
tional et étant supérieure à la volonté des parties, il n’est pas indispen-
sable qu’elle soit soulevée par les parties elles-mêmes, mais la Cour peut
et doit l’examiner ex officio (cf. Juridiction territoriale de la Commission
internationale de I’Oder, arrêt n° 16, 1929, C.P.J.I. série A n° 23, p. 18-
19; Compétence en matière de pêcheries (Royaume-Uni c. Islande), com-
pétence de la Cour, arrêt, CI.J. Recueil 1973, p. 7, par. 12; p. 54,
par. 13; Administration du prince von Pless, ordonnance du 4 février
1933, C.P.J.I. série AIB n° 52, p. 15; Usine de Chorzéw, compétence,
arrêt n° 8, 1927, C.P.J.I. série A n° 9, p. 32).

43. Dans la pratique de la Cour, les expressions «ex officio» et «pro-
prio motu» sont employées comme si elles étaient interchangeables même
s’il existe des nuances de sens entre elles. L’expression «proprio motu»
renvoie au pouvoir discrétionnaire de la Cour d’agir de sa propre initia-
tive. Lorsque la Cour agit «ex officio», c’est en vertu de l’obligation que
lui impose sa fonction judiciaire. L’exclusion du pouvoir discrétionnaire
de la Cour se rapporte à l’action même et n’a pas d’incidence sur la
liberté dont la Cour jouit pour se prononcer.

L'élément commun aux deux expressions est de caractère négatif et a
trait aux dispositions que la Cour prend ou peut prendre indépendam-
ment de la volonté et des actes procéduraux des parties.

La réelle différence de sens existant entre les deux expressions disparaît
dans certains dicta de la Cour quand l’expression «proprio motu» est
assortie de l’obligation qu’exprime le verbe «devoir», comme c’est le
cas, par exemple, dans l’arrêt de la Cour en l'affaire du Conseil de
l'OACT (arrêt, C.I.J. Recueil 1972, p. 52, par. 13). L'initiative de la Cour
est alors présentée comme étant l’obligation et l’acte commis «proprio
motu» lui ôte sa valeur discrétionnaire et la transforme en acte commis
«ex officio».

44, En tant que questio juris relevant de l’ordre public, la compétence
est déterminée par la décision, officielle ou officieuse, que la Cour adopte
en vertu du principe de la compétence de la compétence. Dans la présente

126
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 402

affaire, il est nécessaire de faire la distinction entre le principe général de
compétence de la compétence et sa projection normative étroite énoncée
au paragraphe 6 de l’article 36 du Statut. Certains défendeurs ont sou-
tenu qu’il est spécifié au paragraphe 6 de l’article 36 du Statut que, «[e]n
cas de contestation sur le point de savoir si la Cour est compétente, la
Cour décide» (CR 2004/10, p. 10, conseil du Royaume-Uni; les italiques
sont dans l’original; CR 2004/12, p. 12, conseil de la France).

c) Le principe dit de compétence de la compétence

45. Le principe général de «compétence de la compétence» est un
principe structurel et fonctionnel fondamental, inhérent à toute institu-
tion judiciaire, qu’il s’agisse d’une juridiction ordinaire ou de tout autre
organe investi de pouvoirs juridictionnels. Comme le soulignait le com-
missaire américain Gore dans l'affaire de la Betsey (1797), ce principe est
«indispensable aux fins de l’accomplissement de [l]a mission» de tout
organe juridictionnel (J. B. Moore, dir. publ., International Adjudica-
tions, Ancient and Modern, History and Documents, Modern Series,
vol. IV, p. 183 {traduction du Greffe]).

Le principe est confirmé dans la jurisprudence de la Cour. Dans
l'affaire Nottebohm, la Cour a notamment déclaré ce qui suit:

«Le paragraphe 6 de l’article 36 ne fait que reprendre pour la
Cour une régle que le droit international commun a consacrée en
matière d’arbitrage international. Depuis l’affaire de !’Alabama, il
est admis, conformément à des précédents antérieurs, qu’à moins de
convention contraire, un tribunal international est juge de sa propre
compétence et a le pouvoir d’interpréter à cet effet les actes qui gou-
vernent celle-ci.

En conséquence, la Cour n’a pas hésité à statuer sur sa propre
compétence dans des cas où la contestation élevée à ce sujet dépas-
sait l'interprétation et l’application du paragraphe 2 de l’article 36.
Dans l'affaire du Détroit de Corfou (arrêt du 9 avril 1949, CLJ.
Recueil 1949, p. 23-26 et 36), elle a statué sur une contestation de sa
compétence pour fixer le montant de la réparation, contestation por-
tant sur l’interprétation d’un compromis; dans l’affaire Ambatielos
(arrêt du 1% juillet 1952, C.Z.J. Recueil 1952, p. 28), elle a statué sur
une contestation de compétence concernant l’interprétation de la
clause compromissoire inscrite dans un traité; ici et là, le différend
sur la compétence se rattachait au paragraphe premier et non au para-
graphe 2 de l’article 36.

L’article 36, paragraphe 6, suffit à conférer à la Cour le pouvoir de
statuer sur sa compétence dans le cas présent. Même si tel n’était pas

127
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 403

le cas, la Cour, «dont la mission est de régler conformément au droit
international les différends qui lui sont soumis» (article 38, para-
graphe 1, du Statut), devrait suivre à cet égard ce que prescrit le
droit international commun. Or le caractère judiciaire de la Cour et
la règle de droit international commun qui a été précédemment rap-
pelée suffisent à établir que la Cour est compétente pour statuer sur
sa propre compétence en la présente affaire.» (Exception prélimi-
naire, arrêt, C.I.J. Recueil 1953, p. 119-120; les italiques sont de
moi.)

Etant l’une des caractéristiques qui font d’elle une institution judi-
ciaire, la faculté conférée à la Cour de statuer sur sa compétence, laquelle
procède du principe général de compétence de la compétence, est un droit
et une obligation inhérents à la Cour qui ne connaissent aucune limita-
tion (cf. Compagnie d'électricité de Sofia et de Bulgarie, arrêt, 1939,
C.P.J.I. série A1B n° 77, p. 102-103, opinion dissidente du juge Urrutia).
De l'introduction de l’instance jusqu’à sa clôture, la Cour exerce son pou-
voir inhérent pour dire si elle a ou non compétence dans l’affaire consi-
dérée. (En fait, la Cour exerce son pouvoir inhérent de deux manières: a)
en s’assurant, par une appréciation prima facie, de l’existence des condi-
tions procédurales nécessaires à sa compétence, ce qui équivaut au fond à
une présomption judiciaire de compétence, ou 5) en adoptant une déci-
sion officielle sur la compétence. En ce sens, le pouvoir de la Cour de
déterminer si elle a compétence dans une affaire donnée semble être
absolu, étant donné que la Cour exerce ce pouvoir inhérent même si elle
déclare n’avoir pas compétence en l’espèce.)

46. Mis à part l’énoncé du principe au paragraphe 6 de l’article 36 du
Statut, ce principe général de compétence de la compétence figure dans
plusieurs dispositions du Statut. Le paragraphe 2 de l’article 53 précise
que «[l]ja Cour ... doit s’assurer non seulement qu’elle a compétence …
mais que les conclusions sont fondées en fait et en droit». Dans les af-
faires de la Compétence en matière de pêcheries, la Cour a notamment
dit que «l’article 53 du Statut donn[ait] 4 la Cour le droit et, dans ...
[llaffaire [considérée], lui imposfait] l'obligation de se prononcer
sur le problème de sa compétence» (Compétence de la Cour, arrêt,
CI.J. Recueil 1973, p. 22, par. 45, et p. 66, par. 45; les italiques sont
de moi).

Une partie des dispositions de l’article 41 du Statut autorisant la Cour
à indiquer proprio motu des mesures conservatoires peut également être
interprétée comme procédant du principe général de compétence de la
compétence.

En outre, le droit interne de la Cour comprend des règles qui procèdent
du principe général de compétence de la compétence, à savoir celles qui
sont énoncées au paragraphe 2 de l’article 32 ainsi qu’au paragraphe 5 de
l’article 38 du Règlement de la Cour. Le rôle central joué par le Greffe
dans les deux cas ne modifie en rien la nature de ces règles.

Le principe ne s’applique pas uniquement à la procédure contentieuse.

128
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 404

Il est tout aussi pertinent pour la procédure consultative. Comme la Cour
la dit dans l’affaire de la Licéité de l’utilisation des armes nucléaires par
un Etat dans un conflit armé, «il incombe ... à la Cour de s’assurer que les
conditions auxquelles est subordonnée sa propre compétence pour donner
l'avis sollicité sont remplies» (avis consultatif, C.I.J. Recueil 1996 (1),
p. 83, par. 29; les italiques sont de moi). Il existe une ressemblance de
fond entre les procédures contentieuse et consultative (dans l'affaire du
Statut de la Carélie orientale, la Cour a dit qu’elle avait le droit et l’obli-
gation d’examiner sa propre compétence dans les affaires consultatives
aussi bien que dans les affaires contentieuses (rapport du greffier, juin
1933, C P.J.I. série D n° 2, 3° Addendum, p. 837) et cette ressemblance
repose, pour cette question particulière, sur l’article 68 du Statut. Lors de
toute demande d’avis consultatif, la Cour doit s’assurer elle-même de sa
compétence. Elle ne peut s’en dispenser au motif qu’une demande d’avis
consultatif suffit à lui conférer le pouvoir de rendre un avis sur la ques-
tion posée (cf. Shabtai Rosenne, «The Advisory Competence of the
International Court of Justice», Revue de droit international, de sciences
diplomatiques et politiques (A. Sottile, Genève), janvier-mars 1952, n° 1,
p. 33; Georg Schwarzenberger, «Trends in the Practice of the World
Court», Current Legal Problems, vol. 4, 1951, p. 27).

47. Il convient de distinguer entre la faculté qu’a la Cour de détermi-
ner si elle a compétence in casu — en vertu du principe général de com-
pétence de la compétence — et la faculté concomitante qu’elle exerce
aussi de déterminer l’étendue de sa compétence.

L’étendue de la compétence de la Cour n’est pas une question à tran-
cher sur la base du principe de compétence de la compétence considéré
exclusivement en tant que norme fonctionnelle, car il faut alors faire
appel à des normes de fond du Statut qui définissent la portée de la fonc-
tion judiciaire impartie à la Cour. A cet égard, c’est la norme fondamen-
tale du caractère consensuel de la compétence de la Cour — norme en
quelque sorte constitutionnelle du droit interne de la Cour et des juridic-
tions internationales — qu’il faut tenir pour pertinente.

Dès son arrêt n° 2, la Cour permanente de Justice internationale a déjà
clairement établi les limites de sa compétence quand elle dit «que sa juri-
diction est limitée, qu’elle se fonde toujours sur le consentement ... et ne
saurait subsister en dehors des limites dans lesquelles ce consentement a
été donné» (Concessions Mavrommatis en Palestine, 1924, C.P.J.I. série
À n° 2, p. 16).

48. Le paragraphe 6 de l’article 36 du Statut exprime de manière
étroite et restrictive le principe général de compétence de la compétence.
Pour que s’applique ce principe tel qu’il est énoncé dans cette disposition
il faut qu’existe au préalable un différend sur la compétence de la Cour.
De ce fait, la Cour, se fondant sur le paragraphe 6 de l’article 36 du Sta-
tut, n’est pas en mesure, ni du point de vue logique ni du point de vue
normatif, de mettre ex officio en doute sa compétence. C’est-à-dire que la
Cour, dans l’exercice de sa fonction judiciaire, ne se prononce ex officio
que sur les différends relatifs à sa compétence. Telle est, strictissimo

129
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 405

sensu, la signification normative du principe de compétence de la compé-
tence tel qu’il est énoncé au paragraphe 6 de l’article 36 du Statut.

Dans la pratique, il est arrivé à la Cour, au stade de la procédure por-
tant sur la compétence, de soulever la question proprio motu alors que les
parties ne l’avaient pas fait. Par exemple, dans l’affaire de l’Interhandel,
la Cour a opposé proprio motu à la demande subsidiaire l’exception rela-
tive à sa compétence ratione temporis (exceptions préliminaires, arrêt,
CIJ. Recueil 1959, p. 22). Une telle démarche de la part de la Cour
pourrait être considérée comme un chevauchement de la règle générale et
du cas particulier, en d’autres termes du principe général de compétence
de la compétence et de sa formulation la plus étroite qui figure au para-
graphe 6 de l’article 36 du Statut.

49. Il est douteux que, comme l’ont affirmé les Etats défendeurs,
Papplication du paragraphe 6 de l’article 36 du Statut soit, dans la pré-
sente espèce, exclue in toto. A l’évidence, tout dépend de la question de
savoir si les exposés des Parties sur les faits coïncident entièrement.

Tel n’est pas le cas. En réalité, les exposés des Parties ne coïncident que
partiellement, car ils portent principalement sur la compétence ratione
personae de la Cour, ou, plus précisément, sur le statut du demandeur par
rapport au Statut de la Cour.

Si les exposés des Parties paraissent fondés à cet égard, la conclusion
concerne exclusivement la compétence de la Cour au sens du para-
graphe 2 de l’article 36 du Statut, mais ne concerne pas nécessairement —
sauf à connaître la décision de la Cour quant à la signification de
expression «[lI]Jes dispositions particulières des traités en vigueur» figu-
rant au paragraphe 2 de l’article 35 du Statut — la compétence de la
Cour au titre de l’article IX de la convention sur le génocide.

En ce qui concerne la convention sur le génocide en tant que «traité en
vigueur» au moment de la présentation de la requête, il existe cependant,
sous les apparences, un différend bien réel — quoique latent — entre les
Parties. Le demandeur a soutenu qu’il était devenu partie à la convention
sur le génocide par voie d’adhésion le 12 mars 2001, alors que les défen-
deurs ont implicitement admis que le demandeur était partie à la conven-
tion à l’époque où il a présenté sa requête.

Enfin, en ce qui concerne la compétence ratione materiae et la compé-
tence ratione temporis de la Cour, les positions des parties sont diamé-
tralement et totalement opposées.

50. Dans son intégralité, le principe de compétence de la compétence
— c’est-à-dire le principe général et aussi le principe sous la forme qu’il
revêt au paragraphe 6 de l’article 36 du Statut — est un instrument judi-
ciaire qui permet d’atteindre un double objectif:

Premièrement, il permet à la Cour d'établir sa compétence in casu en
application de la norme fondamentale ou constitutionnelle que représente
la juridiction consensuelle, soit ex officio, soit lorsqu'il est soulevé une
exception à sa compétence. Parallèlement, il autorise en droit la Cour à
vérifier, au fur et à mesure du déroulement de l’instance, ses présomp-

130
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 406

tions judiciaires concernant sa compétence jusqu’à ce qu’elle se prononce
sur celle-ci de manière finale et définitive. Ce faisant, comme il n’existe
pas plusieurs paliers de juridiction en droit international, la Cour agit de
facto comme une cour d’appel sui generis en matiére de compétence.

Deuxiémement, dans un procés reposant sur une relation tripartite, le
principe constitue un instrument judiciaire qui permet à la Cour de sta-
tuer non seulement sur le différend relatif 4 sa compétence, mais aussi sur
la contestation de la décision qu’elle a adoptée à ce sujet au stade des
exceptions préliminaires, soit ex officio, soit à la demande d’une partie
dans le cadre d’une procédure de revision.

On peut donc affirmer que, pris dans son intégralité, le principe de
compétence de la compétence permet à la Cour de s’assurer à chaque
stade de l’instance, conformément aux circonstances et compte tenu de ce
qu’elle sait, de sa compétence en tant que fondement et de cadre d’une
bonne administration de la justice.

51. Quand elle exerce son droit et s’acquitte de son obligation en se
fondant sur le principe de compétence de la compétence, la Cour agit
fondamentalement sur trois plans:

i) elle statue ex officio au stade des exceptions préliminaires sur le dif-
férend qui oppose les parties au sujet de sa compétence;

ii) elle soulève proprio motu la question de sa compétence (ou, comme
on dit parfois de façon peu précise, elle «soulève une exception
d’incompétence», car la Cour ne saurait soulever d’exception à sa
compétence puisque la décision en la matière est de son ressort exclu-
sif), en demandant aux parties de se conformer au paragraphe 6 de
Particle 79 du Règlement ou en appliquant elle-même le paragraphe 5
de l’article 38 du Règlement. En agissant ainsi proprio motu, la Cour
met techniquement en œuvre le droit et l’obligation lui incombant de
s'assurer ex officio de sa compétence; et

iii) elle procède ex officio 4 l’examen de la compétence par une action
judiciaire autonome qui ne relève pas de l’initiative des parties. Indé-
pendamment de la décision que la Cour adopte sur sa compétence,
l'examen même de la compétence — acte judiciaire en quelque sorte
organique, et élément inhérent à la motivation juridique de la Cour
— doit revêtir non pas une forme établie, mais la manière que la
Cour juge appropriée.

3. L'effet produit sur le différend par la convergence de vues entre les
Parties en matière de compétence

52. A cet égard, les exposés des défendeurs signifient deux choses (cf.
CR 2004/6, p. 15-17; CR 2004/7, p. 10-12; CR 2004/10, p. 7; CR 2004/12,

p. 12):

— de même que l’existence d’un différend est une condition préalable à
la poursuite de la procédure judiciaire au fond, l’existence d’un diffé-

131
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 407

rend sur la compétence conditionne la poursuite de la procédure rela-
tive aux exceptions préliminaires; et

— l'existence d’un accord entre les Parties sur une question de compé-
tence est déterminante car elle a pour conséquence que le différend
porté devant la Cour disparaît.

a) L'existence d’un différend sur la compétence comme condition préa-
lable à la poursuite de la procédure relative aux exceptions prélimi-
naires

53. Assimiler la procédure relative aux exceptions préliminaires à la
procédure au fond serait très discutable. Cela reviendrait en effet à occul-
ter la spécificité de l’activité judiciaire qu’exerce la Cour au stade de l’exa-
men de sa compétence, spécificité qui procède du caractère même de la
question de la compétence. («La Cour estime que l’acceptation par l’Ita-
lie de la juridiction est une chose, alors que le fait par elle de soulever un
problème de droit touchant la juridiction en est une autre.» (Affaire de
l'Or monétaire pris à Rome en 1943, question préliminaire, arrêt, C.I.J.
Recueil 1954, p. 29.) Une telle assimilation aurait pour conséquence pra-
tique de traiter la question de la compétence comme une question de fait
et un sujet inter partes, ce qui est totalement contraire à sa véritable
nature (voir ci-dessus aux paragraphes 40-44 de la présente opinion).

54. Cette assimilation est fondée sur l’idée qu’il convient de transposer
à la procédure incidente des exceptions préliminaires la règle s’appliquant
à la phase de l’examen au fond selon laquelle «[I]’existence d’un différend
est … la condition première de l’exercice de la fonction judiciaire [de la
Cour]» (Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.J.
Recueil 1974, p. 476, par. 58). Une telle transposition est cependant
impossible eu égard à la nature même de la question de la compétence.
Elle est en effet totalement contraire au droit et à l’obligation inhérents
consistant pour la Cour à établir sa compétence. Sur ce point, l’énoncé
des dispositions pertinentes du Règlement de la Cour concernant les
exceptions préliminaires est révélateur. Ainsi le paragraphe 2 de l’ar-
ticle 79 dispose-t-il en termes impératifs que «|[I]’acte introductif de l’excep-
tion contient l’exposé de fait et de droit sur lequel l’exception est fondée»
(les italiques sont de moi), tandis que le paragraphe 3 de ce même
article dispose notamment que «la partie contre laquelle l’exception est
introduite peut présenter un exposé écrit contenant ses observations et
conclusions» (les italiques sont de moi). Cette asymétrie entre les pres-
criptions de l’article 79 du Règlement — obligations stricti juris incom-
bant au défendeur d’un côté, et faculté accordée au demandeur de
l'autre — dit indirectement qu’il y a une différence de nature entre la pro-
cédure au fond et la procédure incidente des exceptions préliminaires
(article 49 du Règlement énonce quant à lui en termes symétriques les
obligations des parties relatives au mémoire et au contre-mémoire).

55. Il existe un étroit parallélisme entre les éléments pertinents de la
présente affaire et ceux de l’affaire de l’Or monétaire. En cette dernière, la

132
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 408

Grande-Bretagne a, dans sa conclusion finale n° 1 5), soutenu que, en
raison de l’exception préliminaire soulevée par l’Italie, la

«requête ...

b) a[vait] été, en fait, retirée ou annulée par l'Italie» (question préli-
minaire, arrêt, C.J. Recueil 1954, p. 25; voir aussi ibid, p. 30).

La Cour a cependant jugé que le «fait par l’Italie d’avoir soulevé la ques-
tion préliminaire ne saurait être considéré comme équivalant à un désis-
tement» (ibid. p. 30). Quant à la conclusion selon laquelle la requête
italienne devrait être considérée comme «nulle et non avenue» (ibid. }, la
Cour a estimé que

«il suffit de dire que la requête, qui n’était pas entachée de nullité au
moment de son introduction, n’a pu ultérieurement devenir nulle par
suite de la question préliminaire que l'Italie avait soulevée touchant
la compétence de la Cour en l’espèce» (ibid. ).

b) La convergence de vues des Parties sur la question de la compétence
et la disparition alléguée du différend au fond

56. La thèse selon laquelle il existerait un lien étroit entre le différend
concernant la compétence et le différend au fond est, à la lumière de la
jurisprudence constante de la Cour sur la question de l’existence d’un dif-
férend juridique, plus surprenante encore. Les divers éléments constitutifs
d’un différend d’ordre juridique semblent être clairement exposés en
l'espèce.

La teneur de la requête, du mémoire, des exceptions préliminaires et
des autres pièces se rapportant à l’affaire brosse un tableau clair d’une
situation dans laquelle «les points de vue des deux parties, quant à l’exé-
cution ou à la non-exécution de certaines obligations découlant des trai-
tés, sont nettement opposés» ({nterprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis consul-
tatif, CLJ. Recueil 1950, p. 74; ci-après dénommée l’affaire de |’« Inter-
prétation des traités de paix»), et il en va de même quant à l’exécution
d'obligations au titre du droit international général qui sont consacrées
par la Charte des Nations Unies (mémoire du 5 janvier 2000, p. 301-346).
Le demandeur soutient que «[lles bombardements du territoire yougo-
slave » (mémoire, p. 301, par. 2.1.1) constituent la violation par les défen-
deurs d’obligations internationales qui leur incombent en vertu non seu-
lement des traités internationaux en vigueur, mais aussi de la Charte des
Nations Unies. Les défendeurs ont rejeté cette accusation.

57. Ce faisant, les défendeurs développent, dans les limites et la mesure
imposées par la procédure à ce stade, une argumentation juridique dia-
métralement opposée, suivant laquelle le bombardement du territoire de
la République fédérale de Yougoslavie aurait été mené en toute légalité,

133
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 409

conformément au principe dit d’ingérence humanitaire et aux règles du
droit humanitaire. Se trouve ainsi remplie la seconde condition mise à
Pexistence d’un différend juridique — «que la réclamation de l’une des
parties se heurte à l’opposition manifeste de l’autre» (Sud-Ouest africain,
exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328; les italiques
sont de moi). En adoptant cette façon de procéder, les défendeurs sont
allés au-delà de la simple dénégation des accusations du demandeur et
ont élevé la question au niveau d’une opposition de thèses juridiques,
opposition qui, au cas particulier, est totale et absolue.

58. La question de l’existence d’un différend au fond revêt une dimen-
sion temporelle. Comme la Cour l’a dit dans l’affaire des Essais nu-
cléaires (Australie c. France), «(lle différend dont la Cour a été saisie
doit donc persister au moment où elle statue» (arrét, C.IJ. Recueil
1974, p. 271, par. 55).

Un différend existant dans une instance pendante devant la Cour peut,
en régle générale, disparaitre de deux maniéres:

a) par le retrait de la requéte; ou

b) si la demande a été satisfaite par d’autres voies, par exemple
lorsqu’«un Etat a pris un engagement quant à son comportement
futur» qui a entraîné la disparition du différend (Essais nucléaires
(Australie c. France), arrêt, C.I.J. Recueil 1974, p. 272, par. 60).

Or, rien de tel ne s’est produit dans les présentes affaires.

Il est vrai que le défendeur a prétendu non que la requête avait été reti-
rée, mais que le demandeur avait renoncé a la base de compétence, tour-
nant «en dérision le principe d’une compétence fondée sur le consente-
ment des parties» (CR 2004/10, p. 11), une «sorte de forum dit proroga-
tum» au sens négatif (CR 2004/12, p. 12).

Hormis la nature de la question de la compétence (voir ci-dessus, aux
paragraphes 40-44 de la présente opinion), il convient de noter qu’en ce
qui concerne l’abandon lui-même la Cour ne peut déduire des thèses des
parties qu’une demande a été abandonnée. Ainsi qu’il a été précisé dans
l'affaire des Emprunts norvégiens «[l) abandon ne saurait être présumé ni
déduit; il doit être déclaré expressément» (arrêt, CJ. Recueil 1957,
p. 26).

59. La véritable question à laquelle nous nous trouvons confrontés est
celle du rapport entre la requête et les thèses des Parties.

Comme ce fut souligné dans les affaires des Essais nucléaires ( Austra-
lie c. France) (arrêt, C.I.J. Recueil 1974, p. 262-263) et de la Compétence
en matière de pêcheries (Espagne c. Canada), compétence de la Cour
(arrêt, C.I.J. Recueil 1998, p. 449, par. 31), la Cour, pour définir le dif-
férend juridique porté devant elle, se fonde sur la requête et les conclu-
sions finales ainsi que sur d’autres éléments de preuve pertinents.

L'expression «autres éléments de preuve pertinents» est une formule
collective désignant diverses façons d’exprimer l’intention des parties qui
permettent de définir le différend porté devant la Cour. Dans les circon-

134
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 410

stances de l’espèce, compte tenu des revendications et des thèses des dé-
fendeurs, les différentes écritures et plaidoiries soumises à la Cour au
cours de la procédure relative aux exceptions préliminaires se révèlent
particulièrement éclairantes.

La question qui semble cruciale en l’espèce est celle du rapport entre la
requête et les conclusions formulées d’une part, et les thèses des Parties
d’autre part. À cet égard, il s’agit tout particulièrement de voir si les
thèses du demandeur peuvent déroger, en tout ou partie, à la requête et
aux conclusions, voire les remplacer.

A mon sens, il convient de répondre à cette question par la négative, et
ce pour plusieurs raisons:

i) La requête dans son ensemble, c’est-à-dire assortie des conclusions
qui y sont énoncées, constitue un paramètre fondamental pour la
définition du différend. La Cour fait appel à «[d’Jautres éléments de
preuve pertinents» (Compétence en matière de pêcheries (Espagne
c. Canada), compétence de la Cour, arrêt, C.IJ. Recueil 1998,
p. 449, par. 31) en cas d’«incertitudes ou [de] contestations ... quant
à l’objet réel du différend dont la Cour est saisie ou à la nature exacte
des demandes qui lui sont soumises» (ibid., p. 448, par. 29). Dans la
présente affaire, il s’agit des écritures et plaidoiries qui lui ont été
soumises.

ii) En tant que telles, les écritures et plaidoiries constituent donc plutôt
un moyen accessoire qu’un paramètre de base subsidiaire servant à
définir le différend et la Cour s’en sert lorsque la requête dans son
ensemble est obscure ou imprécise. De surcroît,

«quand la demande n’est pas formulée comme il convient parce
que les conclusions des parties sont inadéquates, la Cour n’a pas le
pouvoir de «se substituer [aux parties] pour en formuler de nou-
velles sur la base des seules thèses avancées et faits allégués»
(C.P.J.I. série À n° 7, p. 35)» (Essais nucléaires (Nouvelle-Zélande
c. France), arrêt, C.J. Recueil 1974, p. 466, par. 30).

iii) Les écritures et plaidoiries en tant que telles, à l'exclusion des conclu-
sions, sont, essentiellement, des thèses présentées par les parties. Or
ces thèses, de même que les thèses avancées par les parties à l’appui
ou à l’encontre de la demande formulée, présentent une valeur très
relative au stade de l’examen de la compétence de la Cour, cette der-
nière n'étant pas liée par lesdites thèses et possédant en fait «le pou-
voir [de les] écarter» (cf. Compétence en matière de pêcheries
(Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil
1998, p. 449, par. 32). La valeur qui est assignée par la Cour aux
arguments et thèses des parties est celle d’«indications de ce que
la partie lui demande de décider» (cf. ibid.; les italiques sont de
moi).

iv) Les arguments et théses des parties ne sont pas intégrés a leurs

135
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 411

conclusions. La différence de sens entre le terme français «conclu-
sion» et le terme anglais « submission» qui correspond au fait que le
second terme «peut, au-delà de la demande précise adressée à la
Cour, englober les arguments avancés et les moyens invoqués» a reçu
pour solution que «la Cour a constitué une jurisprudence constante
en cette matière en se fondant sur le sens le plus restrictif» (Shabtai
Rosenne, The Law and Practice of the International Court, 1920-
1996, vol. III (Procedure), p. 1266).

60. En raison de l’autonomie de la notion de «différend» en matière
d'obligations internationales, la définition d’un différend revêt certaines
spécificités. Celles-ci procèdent pour l’essentiel de ce qu’un «différend
entre Etats» n’est pas automatiquement un «différend devant la Cour»,
et ce même dans l’hypothèse où les Etats ont observé les règles régissant
l'introduction d’une instance devant la Cour.

En ce qui concerne la définition d’un «différend devant la Cour»,
lorsque l’instance est introduite par une requête, il est assigné un rôle tant
au demandeur qu’à la Cour elle-même. Le rôle du demandeur consiste à
«présenter» ou à «formul[er le] différend» (voir Compétence en matière
de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.L.J.
Recueil 1998, p. 447-448, par. 29 et 30) au moyen d’actes dont le Statut et
le Règlement de la Cour font des obligations du demandeur (para-
graphe 1 de l’article 40 du Statut; paragraphes 1 et 2 de l’article 38 du
Règlement de la Cour). Quant à la Cour, c’est à elle qu’il revient, dans
lexercice de sa fonction judiciaire, de définir le différend opposant les
parties ainsi que d’identifier l’objet de la demande.

Quelle est alors, concrètement, la signification juridique intrinsèque du
terme «définition»?

Sur le fond, la définition d’un différend consiste, jusqu’à un certain
point, à vérifier l’existence d’un différend tel qu’il est présenté ou formulé
par le demandeur. Le seul cas de figure où la Cour procède elle-même à
cette définition de façon entièrement autonome, sans aucun lien matériel
avec la requête, est celui où elle considère qu’il n’existe pas de véritable
différend entre les parties. La vérification, au sens de l’authentification ou
de la confirmation du différend tel qu’il est présenté par le demandeur,
peut être totale ou partielle. Dans cette dernière hypothèse, il est alors
possible de distinguer entre le «véritable différend» et le «différend tel
que présenté ou formulé». Cette interprétation matérielle de l’expression
«définition du véritable différend» est fondée sur le fait que la requête —
assortie des conclusions finales et autres éléments de preuve pertinents —
constitue un paramètre fondamental pour la définition du véritable dif-
férend. A cet égard, les mots «quels que soient la nature et l’objet du dif-
férend soumis à la Cour dans la présente instance» (Sud-Ouest africain,
exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328) s'entendent
comme signifiant qu’on se situe non pas en dehors de la requête, mais
indépendamment des thèses des parties concernant la nature et l’objet du

136
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 412

différend. L’essence même du processus de définition réside dans le fait
que l’existence d’un différend international demande à être établie objec-
tivement (/nterprétation des traités de paix conclus avec la Bulgarie, la
Hongrie et la Roumanie, première phase, avis consultatif, C.J. Recueil
1950, p. 74).

L’objectivité est un caractère qualitatif mais impersonnel et consiste
dans la pratique à évaluer les éléments constitutifs des différends juri-
diques plutôt qu’à interpréter ou à nier l’existence de tels différends. Ces
éléments constitutifs du différend sont en réalité des critères à l’aune des-
quels il convient de «démontrer que la réclamation de l’une des parties se
heurte à l’opposition manifeste de l’autre» (Sud-Ouest africain, excep-
tions préliminaires, arrêt, C.J. Recueil 1962, p. 328).

61. Si un lien organique devait effectivement être établi entre la contro-
verse sur la question de la compétence et l’existence d’un différend dans
une affaire déterminée, la Cour ne pourrait, par exemple, connaître d’une
affaire en cas de défaut de comparution du défendeur. Bien qu’elle soit, il
est vrai, inhabituelle, la situation du demandeur en la présente instance
n’est cependant pas sans précédent. Ainsi apparaît-elle très semblable à
celle de l'Italie en l’affaire de l’Or monétaire, dans laquelle cet Etat, à titre
de demandeur, a soulevé comme exception préliminaire la question de la
compétence de la Cour. Celle-ci, analysant cette situation de l'Italie, a dit
ceci:

«La Cour estime que l’acceptation par l’Italie de la juridiction est
une chose, alors que le fait par elle de soulever un problème de droit
touchant la juridiction en est une autre. De la présentation d’une
exception préliminaire on ne saurait déduire que l’acceptation par
l'Italie de la juridiction est devenue moins complète ou moins posi-
tive que ne l’envisageait la déclaration de Washington.» (Question
préliminaire, arrêt, C.J. Recueil 1954, p. 29.)

En outre, la Cour a adopté cette position dans sa réponse à la conclu-
sion du Royaume-Uni, laquelle, dans sa teneur, correspond précisément
à la conclusion de l’Italie en la présente affaire. La Cour a estimé
«[qu’elle] ne saurait [non plus] retenir la thèse formulée par le Royaume-
Uni dans sa conclusion finale n° 1 b) et selon laquelle la requête aurait en
fait été retirée ou annulée par l'Italie» (ibid., p. 30).

62. La Cour confirme également par sa jurisprudence que l’absence de
différend particulier en matière de compétence ne prive pas sa décision de
son caractère judiciaire. Dans l’affaire de l’Or monétaire, l'Italie, à titre
de demanderesse, a soumis à la Cour ce qu’elle appelait elle-même une
«question préliminaire» formulée de façon quasi identique à la première
demande de la Serbie-et-Monténégro. A l’époque, l’Italie priait la Cour
de «statuer sur la question préliminaire de sa compétence pour connaître
au fond de la demande formulée au n° 1 des conclusions de la requête»
(ibid., p. 23). Dans la première demande énoncée dans ses conclusions
finales, la Serbie-et-Monténégro, c’est-à-dire le demandeur, a prié la Cour
de «statuer sur sa compétence ratione personae en les présentes affaires»

137
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 413

(CR 2004/23, p. 38, par. 34). Dans ces deux affaires, par conséquent, les
demandeurs ont invité la Cour non a déclarer qu’elle avait compétence,
mais seulement à statuer sur sa compétence.

63. Dans les circonstances des présentes affaires, le fait que le deman-
deur ait prié la Cour de statuer sur sa compétence ratione personae obéit
à une raison particulière. Lesdites circonstances interdisent de qualifier la
demande formulée par le demandeur au sujet de la compétence de la
Cour ratione personae de demande complétement abstraite. Elles per-
mettent de la voir sous un jour différent, c’est-à-dire comme une demande
s’inscrivant dans la jurisprudence de la Cour en la matière, comme pour
lui rappeler d’agir conformément à ses propres décisions. En effet, face à
la question de savoir si la Yougoslavie était ou non Membre des Nations
Unies et, à ce titre, partie à son Statut, la Cour a jugé, dans la phase de
l'examen des mesures conservatoires, qu’elle «n’a[vait] pas à examiner
cette question à l’effet de décider si elle [pouvait] ou non indiquer des
mesures conservatoires dans le cas d’espèce» (Licéité de l'emploi de la
force ( Yougoslavie c. Belgique}, ordonnance du 2 juin 1999, C.I.J. Recueil
1999 (1), p. 136, par. 33; voir aussi CR 2004/23, p. 38, par. 34). Cet
énoncé, qui ne diffère que légèrement de celui de l’ordonnance du 8 avril
1993 en l’affaire relative à la Convention sur le génocide, revient à dire
implicitement que la Cour a le droit, et en même temps l'obligation, de se
prononcer sur cette question dans une phase ultérieure de la procédure. A
mon sens, et l’on en conviendra aisément, la phase la plus appropriée
pour ce faire est celle des exceptions préliminaires.

4. L'intérêt juridique du demandeur en l'instance

64. Certains Etats défendeurs (comme le Portugal, par exemple
(CR 2004/9, p. 9)) ont soutenu que, en priant la Cour de dire qu’elle
n'avait pas compétence pour statuer au fond, la Serbie-et-Monténégro
avait démontré qu’elle n’avait pas d’intérêt juridique à demander le règle-
ment du différend par la Cour.

Schématiquement, l’intérêt juridique du demandeur peut être défini
comme un intérêt particulier à solliciter l’intervention judiciaire, faute de
quoi le demandeur subirait un préjudice injuste et (ou) ne serait pas en
mesure de défendre, conformément au droit international, ceux de ses
droits auxquels il a été porté atteinte.

Pour être qualifié d’intérêt juridique pertinent, l’intérêt du demandeur
doit remplir plusieurs conditions:

a) Cet intérêt doit être de nature juridique. La Cour ne pouvant
connaître que de différends d’ordre juridique, les intérêts non juri-
diques, qu’ils soient notamment économiques ou politiques, ne suf-
fisent pas en tant que tels.

b) L'intérêt doit être concret. Cette condition signifie implicitement que
l'intervention de la Cour se répercute, de manière positive ou néga-
tive, sur l’ensemble de droits et d’obligations, réels ou présumés, des
parties, tels que les prescrit le droit international.

138
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 414

c) L'intérêt doit être personnel, dimension qui complète le caractère
concret évoqué plus haut. Si l’avis consultatif que donne la Cour sur
une question juridique concrète peut être abstrait et dépourvu de
dimension personnelle, l’intérêt doit ici être lié à un droit subjectif du
demandeur. Cette dimension personnelle de l’intérêt juridique est le
critère permettant d’opérer la distinction entre un intérêt général qui
sous-tend une actio popularis et un intérêt particulier.

Les éléments ci-dessus constituent l’essence du concept d’intérét juri-
dique sur lequel est fondée la legitimatio ad processum (qualité pour
agir), laquelle est indépendante de la qualité d’un Etat pour ester
devant la Cour: c’est l’expression d’un rapport juridique concret entre
le demandeur et l’objet du différend.

Il faut définir objectivement l’intérêt juridique du demandeur, d’autant
que celui-ci, en introduisant une instance devant la Cour, prouve qu’il
ressent subjectivement son intérêt juridique en l’espèce.

Comme le différend juridique est en réalité fondé sur une opposition de
points de vue entre les parties au sujet de certains intérêts contradictoires,
sa définition et celle de l’intérêt juridique du demandeur sont, par nature,
étroitement liées. Dès lors, ce que nous avons dit de la définition des dif-
férends juridiques s’applique mutatis mutandis aux paramètres fonda-
mentaux servant à définir l’intérêt juridique du demandeur.

La partie titulaire du droit subjectif, quand elle invoque la violation
d’un droit concret auquel l’autre partie s’oppose formellement, possède
eo ipso un intérêt juridique. Dans ce cas de figure, la présomption d’inté-
rêt juridique s’applique. L’intérét juridique fait en réalité partie inté-
grante de la notion de droit subjectif.

65. Le demandeur, tout comme le défendeur, est un Etat qui est partie
à un certain nombre de traités multilatéraux en vigueur, dont il reproche
linobservation au défendeur. Etant donné que ces traités internationaux
confèrent aux parties des droits et obligations subjectifs réciproques, la
partie dont un droit subjectif a été violé est fondée à revendiquer la pro-
tection dudit droit (Barcelona Traction, Light and Power Company,
Limited, deuxième phase, arrêt, C.J. Recueil 1970, p. 45, par. 80; p. 46,
par. 86). L’existence du droit subjectif n’aurait plus de fondement si la
partie qui en est titulaire ne possède pas d’intérét juridique à assurer sa
protection. Cette présomption d’intérét juridique au profit de l’Etat titu-
laire du droit subjectif est solidement confortée par une autre raison liée
à la nature même de la communauté internationale moderne. En raison
de la règle générale interdisant de se faire justice soi-même, l’Etat dont les
droits ont été violés ne dispose pas de moyens juridiques efficaces pour
défendre ses droits subjectifs. En conséquence, il serait commode de tenir
comme établie l’existence de l’intérêt juridique chaque fois qu’est alléguée
une violation des règles du droit international, qu’il s’agisse de règles

139
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 415

conventionnelles ou de règles coutumières, à la manière d’une actio
condemnatoria dans les procédures engagées devant la Cour.

Le cas des traités multilatéraux ou bilatéraux énonçant une clause
compromissoire est un cas à part. Une clause compromissoire prouve en
soi et à priori l’existence de l’intérêt juridique de la partie, laquelle n’a
donc pas à être présumée ni prouvée (action attitrée). D’un point de vue
strictement juridique, le droit à la protection juridique quand il est
énoncé une clause compromissoire ne procède pas de l’intérêt juridique
du demandeur, ce droit procède directement de la clause compromissoire
elle-même en tant que disposition conventionnelle.

x * +

66. En tant que telle, la procédure sommaire de radiation du rôle
pourrait constituer une mesure administrative que la Cour prescrirait soit
de sa propre initiative, soit 4 la demande du défendeur, pour rejeter la
requête in limine litis. Dans un cas comme dans l’autre, la validité de
cette procédure de radiation sommaire est 4 tout le moins contestable.

Cette radiation sommaire qui serait prescrite par la Cour proprio motu
est privée de tout fondement par l’adoption des dispositions énoncées au
paragraphe 5 de l’article 38 du Règlement de la Cour. Auparavant, elle
avait été appliquée comme une sorte de mesure extorquée à la Cour
lorsqu'un Etat intentait une action contre un autre Etat sans aucun titre
de compétence, en le sommant à toutes fins pratiques d’accepter la com-
pétence ad hoc° de la Cour. Cessante ratione, cessat ipsa lex.

Dans les cas de saisine effective de la Cour, il est inacceptable que la
Cour raye sommairement une affaire du rôle pour acquiescer à la demande
d’un défendeur qui la prie de rejeter la requête in limine litis. Une telle
action contreviendrait gravement à l’obligation incombant à la Cour

9 Ainsi la Cour s’est-elle retrouvée dans la situation de devoir choisir entre Charybde et
Scylla : soit autoriser l’«affaire» à figurer au rôle général pour un temps indéfini, soit pres-
crire sa radiation, comme cela a été fait dans un certain nombre de cas: Traitement en
Hongrie d'un avion des Etats-Unis d’ Amérique et de son équipage (Etats-Unis d’ Amérique
c. Hongrie), ordonnance du 12 juillet 1954, C.J. Recueil 1954, p. 99-101, et Traitement
en Hongrie d'un avion des Etats-Unis d'Amérique et de son équipage (Etats-Unis
d'Amérique c. Union des Républiques socialistes soviétiques), ordonnance du 12 juillet
1954, C.LJ. Recueil 1954, p. 103-105; Incident aérien du 10 mars 1953, ordonnance du
14 mars 1956, C.L.J. Recueil 1956, p. 6-8; Incident aérien du 4 septembre 1954, ordon-
nance du 9 décembre 1958, C.L. JT. Recueil 1958, p. 158-161; Incident aérien du 7 novembre
1954, ordonnance du 7 octobre 1959, CI J. Recueil 1959, p. 276-278; Antarctique
(Royaume-Uni c. Argentine), ordonnance du 16 mars 1956, C.I. TJ. Recueil 1956, p. 12-14,
et Antarctique (Royaume-Uni c. Chili), ordonnance du 16 mars 1956, C.L.J. Recueil 1956,
p. 15-17.

A la lumière du paragraphe 5 de l’article 38 du Règlement, ce que la Cour pourrait faire
proprio motu, dans certaines circonstances et avant saisine effective, serait de décider de
radier une affaire du rôle général, ce qu’elle fait en réalité en vertu des procédures prévues
aux articles 88 et 89 du Règlement de la Cour. A titre d'exemple, on peut citer l’affaire de
la Délimitation maritime entre la Guinée-Bissau et le Sénégal, ordonnance du 8 novembre
1995, C.L.J. Recueil 1995, p. 423.

140
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 416

d’examiner d’office en l’espèce la question de sa compétence, sur la base
du principe général de compétence de la compétence. Eu égard au contexte
particulier dans lequel la Cour se doit d’examiner d’office sa compétence
en la présente instance, on pourrait même considérer qu’une radiation
sommaire du rôle équivaudrait dans les circonstances à une sorte de déni
de justice.

En conséquence, l'adoption du paragraphe 5 de l’article 38 du Règle-
ment de la Cour a conféré à la «radiation» son sens adéquat, celui d’un
simple effet accessoire d’une décision judiciaire !° de la Cour, par laquelle
celle-ci se déclare incompétente.

III. LA QUESTION DE LA COMPOSITION DE LA COUR

67. La différence fondamentale entre la composition de la Cour lors de
la phase de la procédure consacrée aux mesures conservatoires, d’une
part, et sa formation au stade des exceptions préliminaires, d’autre part,
est manifeste. Elle appelle quelques observations de principe.

Lors de la phase de la procédure relative aux mesures conservatoires,
neuf des dix Etats défendeurs étaient représentés sur le siège de la Cour,
que ce fût par un juge de leur nationalité (France, Allemagne, Pays-Bas,
Royaume-Uni et Etats-Unis d'Amérique) ou par un juge ad hoc (Bel-
gique, Canada, Italie et Espagne). Parmi les Etats défendeurs non repré-
sentés sur le siège par un juge de leur nationalité, seul le Portugal n’a pas
désigné de juge ad hoc. Le demandeur comptait pour sa part un juge ad
hoc sur le siège.

Au stade des exceptions préliminaires, la composition de la Cour fut
sensiblement modifiée. A l’ouverture de l’audience publique, le 19 avril
2004, le président de la Cour déclara notamment que

«[plar lettres datées du 23 décembre 2003, le greffier a[vait] informé
les Parties que la Cour avait décidé ... que ... les juges ad hoc dési-
gnés par les Etats défendeurs ne siégeraient pas dans la présente
phase de la procédure en ces affaires» (CR 2004/6, p. 6).

Le président ajouta que «le juge Simma avait auparavant estimé devoir
ne pas participer au jugement de ces affaires et [lui] en avait fait part,
conformément [à] ... l’article 24 du Statut» (ibid., p. 7).

Ainsi, au stade des exceptions préliminaires, la Cour comptait-elle sur
le siège trois juges nationaux pour les Etats défendeurs et un juge ad hoc
pour le demandeur.

Il est intéressant de noter que la Cour a adopté pareilles décisions sans

10 On peut signaler au passage que la question de savoir si la «clause de radiation» doit
figurer dans le dispositif d’un arrêt de la Cour reste posée; non seulement parce que la
règle veut que soit automatiquement radiée du rôle général une affaire arrivée à son terme,
mais aussi en raison de la nature de la décision judiciaire de la Cour, laquelle concerne les
parties au différend plutôt qu’une question qui, fondamentalement, a trait au fonctionne-
ment interne de la Cour.

141
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 417

les expliquer plus avant, qu’il s'agisse des décisions relatives à sa compo-
sition dans la procédure sur les exceptions préliminaires ou du remanie-
ment substantiel intervenu entre les deux phases successives de la procé-
dure.

Au stade des mesures conservatoires, la Cour, répondant aux objec-
tions élevées par le demandeur contre la désignation d’un juge ad hoc par
quatre Etats défendeurs, s’en est tenue à une formule succincte selon
laquelle les désignations «se justifiailen]t dans la présente phase de
laffaire»!1. La Cour fut un peu plus explicite dans sa décision concer-
nant sa propre composition lors de la phase relative aux exceptions pré-
liminaires, alors même que le demandeur, bien qu’il y fût opposé au stade
des mesures conservatoires, n’élevait plus aucune objection contre la par-
ticipation de juges ad hoc désignés par les Etats défendeurs. A l’appui de
la décision selon laquelle «les juges ad hoc désignés par les Etats défen-
deurs ne siégeraient pas dans la présente phase de la procédure»
(CR 2004/6, p. 6), la Cour invoqua «la présence sur le siège de juges de
nationalité britannique, française et néerlandaise» (CR 2004/6, p. 6).

68. De la formule laconique utilisée pour approuver la désignation
d’un juge ad hoc par quatre Etats défendeurs au stade des mesures
conservatoires, l’on pouvait déduire que, en déclarant la désignation des
intéressés justifiée, la Cour se fondait sur une interprétation grammaticale
de la disposition énoncée au paragraphe 3 de l’article 31 du Statut, selon
laquelle «[s}i la Cour ne compte sur le siège aucun juge de la nationalité
des parties, chacune de ces parties peut procéder à la désignation d’un
juge». En d’autres termes, la Cour a estimé que le droit indépendant et
naturel d’une partie de désigner un juge ad hoc en vertu du paragraphe 3
de l’article 31 du Statut n’était soumis à aucune restriction particulière en
l'espèce. Or, le demandeur contestait la désignation de juges ad hoc par
quatre Etats défendeurs au motif que ceux-ci faisaient cause commune et
que, par conséquent, le paragraphe 5 de l’article 31 du Statut aurait dû
s’appliquer. La Cour ne traite pas spécifiquement de cet argument du
demandeur dans sa décision, mais celle-ci signifie implicitement en soi
que la Cour l’a rejeté.

69. Cette absence d’explication autorise plusieurs hypothèses. L’une
d’elles, qui mérite selon moi d’être examinée, repose sur l’interpréta-
tion de l’expression «plusieurs parties flaisant] cause commune» (para-
graphe 5 de l’article 31 du Statut). I] a été dit que:

«l’article 31, qui us[e] du singulier, «s’applique séparément à chaque
affaire inscrite au rôle de la Cour». «En présence de deux affaires

1 Voir Licéité de l'emploi de la force ( Yougoslavie c. Belgique), ordonnance du 2 juin
1999, CII. Recueil 1999 (I), p. 130, par. 12; Licéité de l'emploi de la force ( Yougoslavie
c. Canada), ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (I), p. 265, par. 12; Licéité
de l'emploi de la force ( Yougoslavie c. Italie), ordonnance du 2 juin 1999, C.I.J. Recueil
1999 (1), p. 487, par. 12; Licéité de l’emploi de la force ( Yougoslavie c. Espagne), ordon-
nance du 2 juin 1999, CI.J. Recueil 1999 (IT), p. 767, par. 12.

142
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 418

distinctes entre deux séries de parties {même si l’une des parties est
en cause dans les deux affaires), le paragraphe 5 de l’article 31 ne
trouve pas à s’appliquer.»» (H. Thirlway, «The Law and Procedure
of the International Court of Justice, 1960-1989 (Part Eleven)», The
British Year Book of International Law, 2000, p. 167; l’auteur cite la
déclaration commune des juges Bedjaoui, Guillaume et Ranjeva
dans l'affaire relative à des Questions d'interprétation et d’applica-
tion de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),
exceptions préliminaires, arrêt, C.J. Recueil 1998, p. 40; les ita-
liques sont de moi.)

Or, c’est là une interprétation bien trop réductrice et aussi — compte tenu
du sens et, en particulier, de l’application du paragraphe 5 de l’article 31
du Statut — arbitraire car elle suppose l’existence d’un lien organique
indissoluble entre les «parties flaisant] cause commune» et la jonction
formelle d’instances, lien qui n’existe naturellement pas. La Cour peut
fort bien considérer que les parties font cause commune sans prononcer
la jonction d’instances. En outre, il a été dit que «les dispositions sur la
cause commune trouv[ailent à s’appliquer» uniquement «à l’occasion de
la désignation des juges ad hoc» (G. Guillaume, «La «cause commune»
devant la Cour internationale de Justice», Liber Amicorum — Moham-
med Bedjaoui, Emile Yakpo et Tahar Boumedra, dir. publ., 1999, p. 330).
C’est ce que confirme aussi la jurisprudence de la Cour ’?.

Dès lors, la disposition énoncée au paragraphe 5 de l’article 31 du Sta-
tut, selon laquelle les parties faisant cause commune ne comptent que
pour une seule, ne saurait être assimilée à la jonction d’instances. Si le fait
que les parties font «cause commune» est l’un des éléments de la jonction
d’instances, cette cause commune ne constitue pas pour autant, en tant
que telle, une jonction formelle, pas plus qu’elle ne peut être tenue pour
identique à celle-ci. La jonction d’instances signifie que les parties faisant
cause commune ne comptent que pour une seule dans l’ensemble de leurs
démarches procédurales qui, outre la désignation d’un seul juge ad hoc,
comprennent également un seul jeu d’écritures et un arrêt unique.

Si les parties faisant cause commune au sens du paragraphe 5 de l’ar-
ticle 31 du Statut ne comptent que pour une seule, c’est, par opposition à
la jonction d’instances qui suppose une position unique des parties dans
l’ensemble de leurs démarches procédurales, dans un sens restreint et
fonctionnel, c’est-à-dire uniquement pour le choix du juge ad hoc. La for-
mule selon laquelle «les parties flaisant] cause commune ... ne comptent

12 Par exemple, dans

«les affaires de la Compétence en matière de pêcheries, la Cour n’a pas prononcé une
telle jonction et a rendu deux séries d’arrêts distincts, tant sur la compétence que sur
le fond. Mais cela ne l’a pas empéchée de regarder le Royaume-Uni et l'Allemagne
comme faisant «cause commune» dans la première phase de la procédure. » (G. Guil-
laume, «La «cause commune» devant la Cour internationale de Justice», Liber Ami-
corum — Mohammed Bedjaoui, 1999, p. 330 et 334-335.)

143
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 419

… que pour une seule» (Statut, art. 31, par. 5) ne vise pas une jonction
mais «l’application des dispositions qui précèdent» (Statut, art. 31, par. 5)
de l’article 31, lesquelles réglementent l'égalité entre les parties estant
devant la Cour.

Si nous restons encore un instant dans le registre de la jonction d’ins-
tances, nous pourrions peut-être même dire de la situation de parties fai-
sant cause commune au sens du paragraphe 5 de l’article 31 du Statut que
c’est une sorte de jonction restreinte ou d’ordre procédural liée, au fond
et dans la pratique, à la désignation de juges ad hoc sur la base des dis-
positions de l’article 31 du Statut de la Cour.

70. La Cour aurait pu justifier cette différence fondamentale de sa
composition au stade des mesures conservatoires par opposition à celui
des exceptions préliminaires en faisant valoir que, au stade des mesures
conservatoires, elle n’était pas en mesure d’analyser quelle position les
Etats défendeurs adoptaient sur les demandes du demandeur. Il faut sans
doute reconnaître à cet argument un certain poids, mais il ne faut cepen-
dant pas trop lui en accorder dans la présente affaire, et ce pour au moins
deux raisons. Premièrement, la question de la composition de la Cour
relève de l’ordre public (dans l’opinion individuelle qu’il joignit à l’avis
consultatif sur les Conséquences juridiques pour les Etats de la présence
continue de l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant
la résolution 276 (1970) du Conseil de sécurité (ci-après dénommé avis
consultatif relatif à la « Namibie»), le juge Ammoun, vice-président, sou-
ligna que cette question touchait à «la règle de l’égalité que le Statut de la
Cour a[vait] voulu justement sauvegarder par l'institution du juge ad
hoc» (C.LJ. Recueil 1971, p. 68)), règle présentant une «priorité logique
absolue» (ibid, p. 25, par. 36; voir également Sahara occidental, ordon-
nance du 22 mai 1975, C.I.J. Recueil 1975, p. 7-8; Sahara occidental, avis
consultatif, C.J. Recueil 1975, p. 17-18, par. 13). Deuxièmement, la
cause commune des Etats défendeurs ressortait de la requéte elle-méme,
qui présentait à l’encontre des dix pays un exposé des faits et du droit
identique. La requête permettait, en soi, d’apprécier prima facie les faits
et le droit pour traiter «la désignation d’un juge ad hoc ... comme une
question préliminaire» (Conséquences juridiques pour les Etats de la pré-
sence continue de l'Afrique du Sud en Namibie (Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, avis con-
sultatif, C.I.J. Recueil 1971, p. 25, par. 36). Troisièmement, on voit
mal comment l’urgence de la procédure relative aux mesures conserva-
toires aurait pu être perçue comme un obstacle à une telle démarche en
l’espèce, cette procédure ayant elle-même duré trente jours à compter de
la date du dépôt de la requête jusqu’à celle du prononcé de l’ordonnance.

71. La décision relative à la composition de la Cour dans les deux
phases (celle des mesures conservatoires et celle des exceptions préliminaires)
a été adoptée de manière informelle, ayant été annoncée aux Parties par le
greffier (la Cour s’est ainsi écartée de la pratique établie dans les affaires du
Sud-Ouest africain (cf. ordonnance du 18 mars 1965, C.I.J. Recueil 1965,
p. 3), dans lesquelles elle avait décidé de sa composition par voie d’ordon-

144
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 420

nance). Cette pratique présentait certains avantages intrinsèques, tant du
point de vue de la forme que de celui du fond. En ce qui concerne les avan-
tages formels, il est difficile de saisir pourquoi la Cour règle de manière
informelle la question de sa composition, du moins lorsque des affaires
plus délicates et controversées sont en cause, alors qu’elle traite par voie
d’ordonnance formelle des questions comme la désignation d’experts 4 son
service (cf. Détroit de Corfou, ordonnance du 19 novembre 1949, C.IJ.
Recueil 1949, p. 237; Délimitation de la frontiére maritime dans la région
du golfe du Maine, nomination d'expert, ordonnance du 30 mars 1984,
CILJ. Recueil 1984, p. 165), la désignation d’experts chargés d’aider les
parties 4 mettre un arrét en ceuvre (cf. Différend frontalier, désignation
d'experts, ordonnance du 9 avril 1987, C.I.J. Recueil 1987, p. 7) ou les
demandes de descente sur les lieux (cf. Sud-Ouest africain, ordonnance du
29 novembre 1965, C.I.J. Recueil 1965, p. 9; Projet Gabëikovo-Nagymaros
(HongrielSlovaquie), ordonnance du 5 février 1997, C.J. Recueil 1997,
p. 3). Il n’y a certes aucune différence entre l’effet juridique de décisions
adoptées à titre informel et l’effet juridique de décisions formelles, mais la
manière dont la Cour se prononce traduit cependant une appréciation
implicite des questions faisant l’objet de la décision. Cette pratique est
d’autant plus surprenante quand on sait que la question de la composition
de la Cour n’est pas une question purement procédurale, mais est, dans des
affaires comme celle qui nous occupe ici, une question d’ordre public qui
intéresse indirectement le principe de l’égalité des Etats, l’un des principes
fondamentaux du droit international qui relève du corpus juris cogentis.
Il est également incontestable, me semble-t-il, que donner un caractère
formel aux décisions de la Cour sur sa composition présente des avan-
tages quant au fond. Ceux-ci tiennent à la structure même de l’ordon-
nance, et surtout aux considérations spéciales que la Cour avait à l’esprit
en la rendant et aux raisons justifiant sa décision sur sa composition. La
Cour permet ainsi une interprétation plus aisée et plus sûre de sa décision
et, ce qui est tout aussi important, consolide sa jurisprudence sur le sujet.

72. En décidant de refuser à trois Etats défendeurs (la Belgique, le
Canada et l’Italie) la prorogation du mandat de leur juge ad hoc au stade
des exceptions préliminaires, et en refusant au Portugal le droit de dési-
gner un juge ad hoc, la Cour s’est fondée sur le paragraphe 5 de l’ar-
ticle 31 du Statut, lequel dispose que «f[lJorsque plusieurs parties font
cause commune, elles ne comptent, pour l’application des dispositions
qui précèdent, que pour une seule. En cas de doute, la Cour décide.»

a) S’agissant de la Belgique, du Canada et de l'Italie, la Cour a pris cette
décision «en application du paragraphe 5 de l’article 31 de son Statut...,
compte tenu de la présence sur le siège de juges de nationalité britannique,
française et néerlandaise» (CR 2004/6, p. 6-7; les italiques sont de moi). A
Pinterpréter, on conclut nécessairement de cette explication de la décision
de la Cour que cette dernière considérait non seulement que la Belgique, le

145
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 421

Canada et l'Italie étaient des parties faisant cause commune, mais aussi
qu’il en allait de même pour la France, les Pays-Bas et le Royaume-Uni.

Manifestement, l’effet du paragraphe 5 de l’article 31 du Statut ne pou-
vait pas être de priver la Belgique, le Canada et l'Italie, qui «ne comptent
… que pour une seule» partie, de leur droit d’être représentés sur le siège
par un juge ad hoc unique, mais cet effet était de les priver de la proroga-
tion du mandat des juges ad hoc que ces Etats avaient désignés indivi-
duellement au stade des mesures conservatoires. Or, ce refus de proro-
gation n’était fondé en droit que si la Cour avait conclu que ces trois
Etats défendeurs se trouvaient être, avec la France, les Pays-Bas et le
Royaume-Uni, dans la situation de «parties [faisant] cause commune».
L’argument de la Cour donne à penser que tel est le cas, mais elle ne
l’exprime pas clairement, puisqu’elle se borne à évoquer «la présence sur
le siège de juges de nationalité britannique, française et néerlandaise»
(CR 2004/6, p. 6) comme une raison justifiant d’exclure le droit de la
Belgique, du Canada et de I’Italie de désigner un juge ad hoc unique sans
déclarer que ces Etats faisaient tous cause commune. Pour établir un lien
direct entre ces deux éléments — d’une part, le fait que les trois Etats dé-
fendeurs non représentés sur le siège par un juge de leur nationalité ont
été privés de leur droit de désigner un juge ad hoc unique et, de l’autre, la
présence sur le siége de juges de la nationalité des trois autres Etats dé-
fendeurs qui, eux, étaient bien représentés —,, il faut nécessairement consi-
dérer que les Etats défendeurs en question faisaient tous cause commune.

b) En ce qui concerne l’Allemagne, le juge Simma ayant estimé devoir
ne pas participer au jugement de l’affaire, elle était, sur la base du para-
graphe 1 de l’article 37 du Règlement de la Cour, «autorisée à désigner
un juge ad hoc dans un délai fixé par la Cour ou ... par le président». La
Cour a toutefois déclaré que l’autorisation prévue à l’article 37 n’était en
l’espèce pas applicable «en vertu du paragraphe 5 de l’article 31 du Sta-
tut» (CR 2004/6, p. 7). C'est-à-dire que la Cour a considéré que la situa-
tion de l’Allemagne relevait à cet égard des dispositions du paragraphe 2
de l’article 37 du Règlement, aux termes duquel «/{Jes parties faisant
cause commune ne sont pas considérées comme comptant … un juge de la
nationalité de l’une d'elles si le membre de la Cour ... n’est pas ou n’est
plus en mesure de siéger» (les italiques sont de moi).

En conséquence, suivant la disposition relative à la «cause commune»
qui est énoncée au paragraphe 1 de l’article 31 de son Statut et dévelop-
pée aux paragraphes 1 et 2 de l’article 37 de son Règlement, la Cour, par
la décision qui fut notifiée aux Parties par le greffier dans des lettres
datées du 23 décembre 2003, a adopté pour position que les huit Etats
défendeurs faisaient tous cause commune.

73. Cette décision de la Cour a eu pour effet de rétablir, dans sa com-
position, l’égalité entre le demandeur et les défendeurs.

Ce rétablissement de l’égalité se manifeste à deux niveaux:

i) au niveau de la relation entre l’Etat demandeur et ceux des Etats

146
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 422

défendeurs qui ne comptaient sur le siège aucun juge national: grâce
à ladite décision de la Cour, l'égalité, absente au stade des mesures
conservatoires, était parfaite lors de la phase consacrée aux excep-
tions préliminaires, conformément à la jurisprudence tout à fait cohé-
rente de la Cour (voir la déclaration commune de MM. les juges
Bedjaoui, Guillaume et Ranjeva dans l’affaire des Questions d’inter-
prétation et d'application de la convention de Montréal de 1971 résul-
tant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
p. 34-39);

ii) au niveau de la relation entre l’Etat demandeur et ceux des Etats
défendeurs qui comptaient sur le siège un membre de leur nationalité:
à ce niveau, l'égalité a été rétablie partiellement quand le juge Simma
a décidé de ne pas participer au jugement de l’affaire et que la Cour a
conclu que l’Allemagne, en application du paragraphe 5 de l’article
31, n’était pas habilitée à désigner un juge ad hoc.

Ainsi la relation entre l’Etat demandeur et les Etats défendeurs comp-
tant sur le siège un membre de leur nationalité a-t-elle été concrètement
modifiée par rapport à la composition de la Cour lors de la procédure sur
les mesures conservatoires — trois Etats défendeurs (la France, les Pays-
Bas et le Royaume-Uni) ont sur le siège un juge de leur nationalité et
l'Etat demandeur y comptait un juge ad hoc.

Pareille solution est-elle défendable du point de vue du droit et de la
justice ? Il faut à mon sens répondre à cette question non par l’affirmative
mais par la négative.

Lorsqu’on interprète les paragraphes 1 à 5 de l’article 31 du Statut, on
voit que l'égalité arithmétique du nombre de juges sur le siège ayant la
nationalité des parties, laquelle est assurée par des variantes du rapport
entre le nombre de juges nationaux (art. 31, par. 1), le nombre de juges
nationaux et de juges ad hoc (art. 31, par. 2) ou le nombre de juges ad
hoc, réciproquement (art. 31, par. 3), constitue une expression de l’égalité
des parties. Cette égalité des parties ne correspond certes pas exclusive-
ment à l’égalité arithmétique, mais il semble toutefois incontestable que,
dans les relations entre Etats en tant qu’entités politiques souveraines,
l'égalité arithmétique est une composante importante de l'égalité: si tel
n’était pas le cas, les dispositions des paragraphes 1 à 5 de l’article 31 du
Statut seraient, en tant que telles, dénuées de substance.

Or, force est de constater que, concrètement, cette égalité arithmétique
n'existe pas, bien que les Etats défendeurs fassent cause commune. En
fait, nous sommes tout simplement face 4 un exemple d’inégalité entre les
parties, inégalité due à une interprétation grammaticale du paragraphe 4
de l’article 31 du Statut.

En effet, comme M. le juge Guillaume, se référant au paragraphe 4 de
l’article 31 du Statut, le fait observer,

«Ce texte permettait d’assurer l’égalité des parties dans l’hypo-

147
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 423

thèse où aucune des parties ne compte un de ses nationaux parmi les
membres de la Cour. En pareil cas en effet, que l’on ait pluralité de
demandeurs ou pluralité de défendeurs, voire pluralité à la fois de
demandeurs et de défendeurs, un seul juge ad hoc est désigné pour
siéger de chaque côté.

Le système était également satisfaisant dans le cas où figure parmi
les membres de la Cour un juge ayant la nationalité de l’une des
parties et lorsque cette partie est opposée à une pluralité de deman-
deurs ou de défendeurs faisant cause commune et n’ayant pas de
juge de leur nationalité au sein de la juridiction. La encore, l’égalité
est en effet garantie.

En revanche la situation était plus critiquable lorsque, d’un côté,
se trouvent plusieurs Etats ayant des juges de leur nationalité siégeant
à la Cour tandis que, de l’autre, on ne compte qu’un juge, voire un
juge ad hoc.» (G. Guillaume, «La «cause commune» devant la Cour
internationale de Justice», Liber Amicorum — Mohammed Bed-
jaoui, Emile Yakpo et Tahar Boumedra, dir. publ., 1999, p. 328-329;
les italiques sont de moi.)

Il s’ensuit donc que, en cas de conflit entre le principe de la permanence
de la Cour et celui de l’égalité des parties, «les auteurs du Statut et du
Réglement ont privilégié le principe de la permanence de la Cour», ayant
restreint l’application du principe de l’égalité entre les parties «à l’occa-
sion de la désignation des juges ad hoc … [ou] les dispositions sur la clause
commune trouvent à s’appliquer» (ibid, p. 330).

Pareil état de choses est difficilement acceptable. Les lacunes que pré-
sentent les solutions prévues dans le Statut et dans le Règlement de la
Cour ne sauraient justifier une dérogation au principe fondamental de
légalité des parties. Ce principe n’est qu’un ingrédient, une composante
du principe plus général de l'égalité souveraine des Etats. Bien que le Sta-
tut et le Règlement de la Cour constituent, par nature, un jus specialis
destiné à réglementer les travaux de la Cour, on ne saurait pour autant
considérer que, en tant que tels, ils autorisent la Cour à faire fi des
normes du droit international général en la matière. D’ailleurs, ainsi qu’il
est dit dans le Statut lui-même, la mission de la Cour «est de régler [les
différends] conformément au droit international» (Statut, art. 38, par. 1).
Cela vaut d’autant plus lorsqu'il s’agit du droit international contempo-
rain qui, à la différence du droit international en vigueur à l’époque de la
rédaction du Statut de la Cour permanente de Justice internationale,
range dans le jus cogens les règles d’importance fondamentale, lesquelles,
par définition, ne souffrent aucune concurrence de la part de règles incon-
grues. Or, le principe de l’égalité souveraine des Etats fait indubitable-
ment partie intégrante du corpus juris cogentis.

74, La concrétisation du principe fondamental de l’égalité des Etats
dans la composition de la Cour constitue fondamentalement une ques-
tion accessoire d’ordre technique. Deux moyens semblent permettre

148
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 424

d'assurer cette égalité, séparément ou conjointement, selon les circon-
stances. Le premier d’entre eux consiste simplement à dispenser un ou
plusieurs membres de la Cour de siéger quand existe une inégalité entre
les parties en litige dans les affaires multiples où l’une des parties comprend
deux ou plusieurs Etats représentés sur le siège par un juge de leur natio-
nalité, tandis que l’autre partie comprend un ou plusieurs Etats qui n’ont
aucun juge national sur le siège ou qui en comptent moins que la partie
adverse. En pareil cas, une solution consisterait peut-être à s’inspirer de
la proposition qui fut faite en 1926, à l’époque de la revision du Règle-
ment de la Cour, selon laquelle:

«Lorsqu’une des parties est représentée par deux ou plus de deux
Etats qui ont des juges siégeant à la Cour, seul l’un de ces juges, dési-
gné par lesdits Etats, pourra prendre part à la procédure et au juge-
ment de l'affaire.» (Statut et Règlement de la Cour permanente de
Justice internationale — Eléments d'interprétation, Carl Heymanns
Verlag, Berlin, 1934, p. 189, cité in G. Guillaume, «La «cause com-
mune» devant la Cour internationale de Justice», Liber Amico-
rum — Mohammed Bedjaoui, Emile Yakpo et Tahar Boumedra, dir.
publ., 1999, p. 329.)

On peut formuler deux objections à l’encontre de cette manière de
régler la question. La premiére est que cette solution oblige implicitement
à reviser le paragraphe 1 de l’article 31 du Statut. Cette objection est jus-
tifiée, mais seulement en partie, si l’on se souvient que l’application du
paragraphe 2 de l’article 24 du Statut permet d’assurer l’égalité sans
même qu'il faille procéder à une revision formelle du Statut. Le fait que
deux ou plusieurs Etats comptent des juges de leur nationalité sur le siège
de la Cour, s’agissant d’Etats qui font cause commune, peut en effet être
considéré par le président comme une «raison spéciale » d’exercer le pou-
voir que lui confère le paragraphe 2 de l’article 24 du Statut. Toutefois, il
est difficile d'envisager une application plus extensive de cette disposition
du Statut, eu égard non seulement au principe de la permanence de la
mission des membres de la Cour, mais aussi à la condition relative au
nombre minimum de juges à réunir pour constituer la Cour (Statut,
art. 25, par. 2). Pourtant, il ne faut pas sous-estimer les possibilités
offertes par cette disposition du Statut, surtout si l’on interprète le prin-
cipe de la permanence de façon systématique sans verser dans le fétichisme.
En ce sens, le principe de la permanence de la Cour revêt un caractère
relatif, en raison non seulement de la disposition du Statut prévoyant
qu’un tiers de la Cour est élu tous les trois ans (Statut, art. 13), mais aussi
du fait qu’un ou plusieurs juges peuvent être empêchés de siéger pour des
raisons factuelles ou juridiques (Statut, art. 23, par. 3, et art. 24, par. 1).

Le second moyen consisterait à autoriser une partie non représentée
sur le siège par un juge de sa nationalité à désigner plus d’un juge ad hoc
si l'égalité ne peut être établie autrement. Rien, dans le Statut, ne fait
vraiment obstacle à cette manière d’établir l’égalité. Le fait que le para-
graphe 2 de l’article 31 du Statut confère à «toute autre partie» (c’est-à-

149
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 425

dire toute partie autre que celle représentée par un juge de sa nationalité)
le droit de «désigner une personne de son choix pour siéger en qualité de
juge», au singulier, ne saurait être interprété comme interdisant que
«toute autre partie» désigne plus d’un juge ad hoc. Le paragraphe 2 de
larticle 31 du Statut, tant dans sa syntaxe que dans ses termes, est conçu
dans une optique individuelle, c’est-à-dire suivant l’opposition entre une
partie (ayant sur le siège un juge de sa nationalité)/l’autre partie (autre
que celle ayant sur le siège un juge de sa nationalité). Mais quand il faut
juger des affaires multiples comme celles qui nous occupent ici, cette dis-
position devrait être interprétée de manière téléologique.

Dans le cas contraire, on voit mal comment assurer ce rééquilibrage en
tant qu’expression du principe fondamental de l’égalité des Etats et
manière d’en garantir le respect. Car il ne faut pas oublier qu’il n’est pas
seulement question d’une égalité symbolique entre les parties, puisqu’un
simple coup d’ceil à la pratique de la Cour lorsqu'elle vote montre que la
différence entre les juges nationaux et les juges ad hoc, dans les affaires où
des Etats de leur nationalité sont en cause, n’est pas si grande qu’on le
pense généralement.

75. Le calendrier des audiences publiques tenues du 19 au 23 avril
2004 dans les huit affaires relatives à la Licéité de l'emploi de la force,
envisagé en tant que tel et, en particulier, au regard de la décision de la
Cour sur sa composition dans lesdites affaires, représente une approche
particulière et inhabituelle de la part de la Cour.

À première vue, le calendrier des audiences publiques paraît suggérer
une intention de regrouper des procédures distinctes afin d'organiser les
audiences selon un ordre logique. Plus précisément, lors du premier tour
de plaidoiries sur les exceptions préliminaires, tenu les 19 et 20 avril, les
huit Etats défendeurs ont tous plaidé tandis que le demandeur l’a fait le
21 avril 2004. Le second tour de plaidoiries a été en substance organisé de
la méme maniére, de sorte que le 22 avril 2004 a été réservé aux huit Etats
défendeurs et le 23 avril 2004 au demandeur. Cependant, trois éléments
montrent que ce calendrier des audiences publiques ne peut pas étre sim-
plement assimilé 4 un regroupement de procédures distinctes. Premiére-
ment, le calendrier s’écarte de la pratique logique et normale qui est que,
à la suite de la plaidoirie d’un Etat défendeur ayant soulevé des exceptions
préliminaires, le demandeur plaide à son tour, étant bien entendu qu’il
s’agit de plaidoiries distinctes. On pourrait arguer que huit Etats défen-
deurs étaient en cause, de sorte que le calendrier des audiences publiques,
tel qu’il a été établi, visait à éviter d’éventuelles redites dans les plaidoiries
des Parties, en particulier dans celles du demandeur. Mis à part le fait
qu’un tel raisonnement suppose également que les plaidoiries des défen-
deurs présentent au fond beaucoup de ressemblances et soient même iden-
tiques, il suffit de parcourir les comptes rendus officiels d’audience pour
voir clairement que, tel qu’il était conçu, le calendrier des audiences pu-
bliques n’a pas empêché les redites. Deuxièmement, l’ordre de parole des
Etats défendeurs ne correspond pas à l’ordre qui leur est attribué dans la
liste des affaires pendantes. Il ne correspond pas non plus à l’ordre dans

150
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 426

lequel les Etats défendeurs ont plaidé au stade des mesures conservatoires
dans ces affaires. La Cour à l’époque a décidé qu’aprés la Yougoslavie,
qui était l'Etat demandeur, les Etats défendeurs devraient plaider suivant
l’ordre alphabétique anglais (Cour internationale de Justice, communiqué
de presse 99/19 du 7 mai 1999), ce qui est également l’ordre dans lequel les
affaires sont officiellement dénommées dans la liste des affaires pendantes
inscrites au rôle de la Cour. Cela ne mérite pas en soi qu’on s’y attarde et
ce pourrait simplement répondre à un souci de commodité s’il n’y avait
pas eu aussi, par la suite, regroupement des Etats défendeurs dans le
calendrier des audiences publiques. Aïnsi, dans le cadre du premier tour
de plaidoiries, l’audience tenue par la Cour le matin du 19 avril 2004 a-t-
elle été réservée à la Belgique et aux Pays-Bas. De même, l’audience tenue
le matin suivant a été réservée à l’ Allemagne, la France et l’Italie. La Cour
n’a pas précisé les raisons d’un tel groupement, lequel ne saurait être tenu
pour inhabituel, mais on peut raisonnablement penser qu’elle avait tenu
notamment compte de différents motifs de compétence invoqués par
l'Etat demandeur (c’est-à-dire que, à l’égard de la Belgique et des Pays-
Bas, le demandeur invoquait aussi des titres de compétence supplémen-
taires, soit l’article 4 de la convention de conciliation, de règlement judi-
ciaire et d’arbitrage entre la Belgique et le Royaume de Yougoslavie, datée
du 25 mars 1930, et l’article 4 du traité de règlement judiciaire, d’arbitrage
et de conciliation entre les Pays-Bas et le Royaume de Yougoslavie, daté
du 11 mars 1931). Ce qui caractérisait, en revanche, la situation de l’Alle-
magne, celle de la France et celle de l'Italie dans ces procédures, c’est
qu'aucun de ces trois Etats défendeurs n’avait fait la déclaration d’accep-
tation de la juridiction obligatoire de la Cour qui est prévue au para-
graphe 2 de l’article 36 du Statut. Troisitmement, on constate une coïn-
cidence intéressante entre ledit regroupement des Etats défendeurs dans le
calendrier des audiences publiques et la composition de la Cour qui peut
en être déduite, composition qui répondrait pleinement au principe de
l'égalité des parties. A supposer, par hypothèse, qu’il y ait jonction d’ins-
tances pour des groupes d’affaires constitués conformément au calendrier
des audiences publiques tenues les 19 et 20 avril 2004 (soit une première
jonction pour la Belgique et les Pays-Bas, une deuxième jonction pour
l'Allemagne, la France et l’Italie et une troisième pour le Royaume-Uni, le
Portugal et le Canada), le demandeur et les groupes d'Etats défendeurs
visés par lesdites jonctions auraient alors été placés dans une position
d'égalité parfaite du point de vue de la composition de la Cour.

x * +

76. La question de savoir si la Serbie-et-Monténégro a qualité pour
ester devant la Cour ou si cette derniére est compétente est une chose,
celle de la licéité de l’emploi de la force en est une autre.

En raison des caractéristiques inhérentes de sa compétence — le carac-
tére consensuel et l’accès limité —, la Cour n’a pas été en mesure de se
prononcer sur la licéité de l’emploi de la force dans les affaires en ques-
tion.

151
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KRECA) 427

Ce fait témoigne en soi de la position délicate dans laquelle la Cour, en
tant que cour mondiale, peut se trouver.

La Cour, dont la mission est «de régler conformément au droit inter-
national» les différends qui lui sont soumis (Statut, art. 38, par. 1), est en
quelque sorte empêchée dans les présentes affaires de s’acquitter de sa
mission en ce qui concerne cette question, laquelle ne peut certainement
pas être considérée comme une question ordinaire.

La question de l’emploi de la force dans les relations entre Etats touche
à l’ontologie de l’ordre international. Elle est à la charnière entre l’ordre
primitif de facto, régi par les alliances et l’opportunisme, et l’ordre inter-
national de jure, incarné par l’état de droit.

Il y a lieu ici de constater qu’il nous est servi une véritable cacophonie
dont la source correspond généralement aux Etats puissants et influents,
lesquels nous disent finalement que la souveraineté des Etats appartient
désormais au passé. S’agissant du droit international et de la Cour, parce
qu’elle en est l’organe, il est désolant et surprenant de voir que, parmi les
partisans d’une souveraineté limitée, il ne s’en trouve guére pour préco-
niser une limitation de la souveraineté en ce qui concerne le seul aspect,
car c’est probablement le seul, à l’égard duquel — indépendamment de la
volonté des Etats — cette limitation répond à l’idée d’une communauté
internationale juridiquement organisée, à savoir que les différends entre
Etats doivent être réglés devant la Cour et non sur le champ de bataille.

La raison d’être du droit international réside dans sa mise en œuvre, à
fortiori lorsqu'il s’agit de règles qui revêtent un caractère primordial. Par-
tant, on peut comprendre les appels, ou peut-être devrait-on dire les
exhortations, adressés à la Cour en ces termes:

«La Yougoslavie avait au moins droit à ce que la Cour délibère
sur le fond de sa demande ... au lieu d’être écartée pour un point de
procédure concernant la compétence» (Anthony D’Amato, in
«Review of the ICJ Order of June 2, 1999 on the Illegality /sic] of
Use of Force Case», extrait de «Kosovo & Yugoslavia: Law in Cri-
sis», a presentation of Jurist (source: http://jurist.law.pitt.edu/
amatol.htm, consulté le 22 novembre 2004)).

Il reste à la Cour, entravée par les règles rigoureuses qui gouvernent sa
compétence, 4 rappeler peut-étre aux Parties, sans grand espoir d’étre
entendue, les responsabilités qui sont les leurs en vertu du droit interna-
tional, conformément a la pratique qu’elle a suivie dans quelques affaires
antérieures (voir, par exemple, Compétence en matiére de pécheries
(Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998,
p. 456, par. 56); ou bien il lui reste à examiner la question, fiit-ce de
manière plus limitée.

(Signé) Milenko KRECA.

152
